Exhibit 10.1

UTAH DEPARTMENT OF HEALTH

Box 143104

288 North 1460 West, Salt Lake City, Utah 84114-3104

CONTRACT AMENDMENT

 

H0535503

  066222

Department Log Number

  State Contract Number

Amendment Number 01

 

1. CONTRACT NAME:

The name of this Contract is Health Plan - Molina.

 

2. CONTRACTING PARTIES:

This Contract Amendment is between the Utah Department of Health (DEPARTMENT),
and Molina Healthcare of Utah (CONTRACTOR).

 

3. PURPOSE OF CONTRACT AMENDMENT:

To extend the Contract Period for 12 months; to increase the Contract Amount to
cover the additional 12 months; and to replace “Attachment F: Payment
Methodology” dated January 1, 2006 with “Attachment F: Payment Methodology”
dated July 1, 2006.

 

4. CHANGES TO CONTRACT:

 

  A. On page 1, paragraph 3, CONTRACT PERIOD, is changed to read as follows:

“The service period of this contract will be January 1, 2006 through June 30,
2007, unless terminated or extended by agreement in accordance with the terms
and conditions of this Contact. This Contract may be extended annually 1 time,
at the option of the DEPARTMENT, by means of an amendment to this contract. Such
extension must be in writing.”

 

  B. On page 1, paragraph 4, CONTRACT AMOUNT, is changed to read as follows:

“The CONTRACTOR will be paid up to a maximum amount of $144,000,000.00 in
accordance with the provisions in this Contract. This contract is funded with
70.76% Federal funds and with 29.24% State funds. The CFDA # is 93.778 and
relates to the federal funds provided.

 

  C. Effective July 1, 2006, “Attachment F: Payment Methodology” dated
January 1, 2006 is replaced with “Attachment F: Payment Methodology” dated
July 1, 2006.

 

  D. All other provisions of the Agreement remain unchanged.

 

5. EFFECTIVE DATE OF AMENDMENT: This amendment is effective July 1, 2006.

 

6. If the Contractor is not a local public procurement unit as defined by the
Utah Procurement Code (UCA § 63-56-5), this Contract Amendment must be signed by
a representative of the State Division of Finance and the State Division of
Purchasing to bind the State and the Department to this Contract Amendment.

 

7. This Contract, its attachments, and all documents incorporated by reference
constitute the entire agreement between the parties and supercede all prior
negotiations, representations, or agreements, either written or oral between the
parties relating to the subject matter of this Contract.

IN WITNESS WHEREOF, the parties sign this Contract Amendment.



--------------------------------------------------------------------------------

CONTRACTOR: Molina Healthcare of Utah     UTAH DEPARTMENT OF HEALTH By:  

 

      By:  

 

    Signature of Authorized Individual   Date       Shari A. Watkins, C.P.A.  
Date          

Director

Office of Fiscal Operations

  Print Name:   G. Kirk Olsen           Title:   Chief Executive Officer      

 

State Finance:

  Date        

 

State Purchasing:

  Date

 

Page 1 of 1



--------------------------------------------------------------------------------

ATTACHMENT “A”

UTAH DEPARTMENT OF HEALTH

General Provisions

 

I. CONTRACT DEFINITIONS

   1

II. AUTHORITY

   1

III. MISCELLANEOUS PROVISIONS

   2

IV. UTAH INDOOR CLEAN AIR ACT

   3

V. RELATED PARTIES & CONFLICTS OF INTEREST

   4

VI. OTHER CONTRACTS

   4

VII. SUBCONTRACTS & ASSIGNMENTS

   4

VIII. FURTHER WARRANTY

   4

IX. INFORMATION OWNERSHIP

   4

X. SOFTWARE OWNERSHIP

   4

XI. INFORMATION PRACTICES

   5

XII. INDEMNIFICATION

   5

XIII. SUBMISSION OF REPORTS

   6

XIV. PAYMENT

   6

XV. RECORD KEEPING, AUDITS, & INSPECTIONS

   6

XVI. CONTRACT ADMINISTRATION REQUIREMENTS

   7

XVII. DEFAULT, TERMINATION, & PAYMENT ADJUSTMENT

   9

XVIII. FEDERAL REQUIREMENTS

   10

 

i



--------------------------------------------------------------------------------

ATTACHMENT “A”

UTAH DEPARTMENT OF HEALTH GENERAL PROVISIONS

I. CONTRACT DEFINITIONS

The following definitions apply in these general provisions:

“Assign” or “Assignment” means the transfer of all rights and delegation of all
duties in the contract to another person.

“Business” means any corporation, partnership, individual, sole proprietorship,
joint stock company, joint venture, or any other private legal entity.

“This Contract” means this agreement between the Department and the Contractor,
including both the General Provisions and the Special Provisions.

“The Contractor” means the person who delivers the services or goods described
in this Contract, other than the state or the Department.

“The Department” means the Utah Department of Health.

“Director” means the Executive Director of the Department or authorized
representative.

“Equipment” means capital equipment which costs at least $1,000 and has a useful
life of one year or more unless a different definition or amount is set forth in
the Special Provisions or specific Department Program policy as described in
writing to Contractor.

“Federal law” means the constitution, orders, case law, statutes, rules, and
regulations of the federal government.

“General provisions” means those provisions of this Contract which are set forth
under the heading “General Provisions.”

“Governmental entity” means a federal, state, local, or federally-recognized
Indian tribal government, or any subdivision thereof.

“Individual” means a living human being.

“Local health department” means a local health department as defined in §
26A-1-102, Utah Code Annotated, 1953 as amended (UCA.).

“Non-governmental entity” means privately held non-profit or for profit
organization not classified as a “Governmental entity.”

“Person” means any governmental entity, business, individual, union, committee,
club, other organization, or group of individuals.

“Recipient” means an individual who is eligible for services provided by the
Department or by an authorized Contractor of the Department under the terms of
this Contract.

“Services” means the furnishing of labor, time, or effort by a Contractor, not
involving the delivery of a specific end product other than reports which are
merely incidental to the required performance.

“Special provisions” means those provisions of this Contract which are in
addition to the General Provisions and which more fully describe the goods or
services covered by this Contract.

“State” means the State of Utah.

“State law” means the constitution, orders, case law, statutes, and rules, of
the state.

“Subcontract” means any signed agreement between the Contractor and a third
party to provide goods or services for which the Contractor is obligated, except
purchase orders for standard commercial equipment, products, or services.

“Subcontractor” means the person who performs the services or delivers the goods
described in a subcontract.

II. AUTHORITY

1. The Department’s authority to enter into this Contract is derived from
Chapter 56, Title 63, UCA; Titles 26 and 26A, UCA; and from related statutes.

2. The Contractor represents that it has the institutional, managerial, and
financial capability to ensure proper planning, management, and completion of
the project or services described in this Contract.

 

Page 1 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

III. MISCELLANEOUS PROVISIONS

1. For reference clarity, as used in these General Provisions: “ARTICLE” refers
to a major topic designated by capitalized roman numerals; “SECTION” refers to
the next lower numbered heading designated by arabic numerals, and “SUBSECTIONS”
refers to the next two lower headings designated by lower case letters and lower
case roman numerals.

 

2. If the General Provisions and the special provisions of this Contract
conflict, the special provisions govern.

3. These provisions distinguish between two Contractor types: Governmental and
Non-governmental. Unspecified text applies to both types. Type-specific
statements appear in bold print (e.g., Non-governmental entities only).

4. Once signed by the Director and the State Division of Finance, when
applicable, and the State Division of Purchasing, when applicable, this Contract
becomes effective on the date specified in this Contract. Changes made to the
unsigned Contract document shall be initialed by both persons signing this
Contract on page one. Changes made to this Contract after the signatures are
made on page one may only be made by a separate written amendment signed by
persons authorized to amend this Contract.

5. Neither party may enlarge, modify, or reduce the terms, scope of work, or
dollar amount in this Contract, except by written amendment as provided in
section 4.

6. This Contract and the contracts that incorporate its provisions contain the
entire agreement between the Department and the Contractor. Any statements,
promises, or inducements made by either party or the agent of either party which
are not contained in the written Contract or other contracts are not valid or
binding.

7. The Contractor shall comply with all applicable laws regarding federal and
state taxes, unemployment insurance, disability insurance, and workers’
compensation.

8. The Contractor is an independent Contractor, having no authorization, express
or implied, to bind the Department to any agreement, settlement, liability, or
understanding whatsoever, and agrees not to perform any acts as agent for the
Department unless expressly set forth herein. Compensation stated herein shall
be the total amount payable to the Contractor by the Department. The Contractor
shall be responsible for the payment of all income tax and social security
amounts due as a result of payments received from the Department for these
contract services.

9. The Contractor shall maintain all licenses, permits, and authority required
to accomplish its obligations under this Contract.

10. The Contractor shall obtain prior written Department approval before
purchasing any equipment with contract funds.

11. Notice shall be in writing, directed to the contact person on page one of
this Contract, and delivered by certified mail or by hand to the other party’s
most currently known address. The notice shall be effective when placed in the
U.S. mail or hand-delivered.

12. The Department and the Contractor shall attempt to resolve contract disputes
through available administrative remedies prior to initiating any court action.

13. This Contract shall be construed and governed by the laws of the State of
Utah. The Contractor submits to the jurisdiction of the courts of the State of
Utah for any dispute arising out of this Contract or the breach thereof. The
proper venue of any legal action arising under this contract shall be in Salt
Lake City, Utah.

14. Any court ruling or other binding legal declaration which declares that any
provision of this Contract is illegal or void, shall not affect the legality and
enforceability of any other provision of this Contract, unless the provisions
are mutually dependent.

15. The Contractor agrees to maintain the confidentiality of records that it
holds as agent for the Department as required by the Government Records Access
and Management Act, Title 63, Chapter 2, UCA and the confidentiality of records
requirements of Title 26, UCA.

16. The Contractor agrees to abide by the State of Utah’s executive order, dated
March 17,1993, which prohibits sexual harassment in the workplace.

17. The waiver by either party of any provision, term, covenant or condition of
this Contract shall not be deemed to be a waiver of any other provision,
covenant or condition of this Contract nor any subsequent breach of the same or
any other provision, term, covenant or condition of this Contract.

18. The Contractor agrees to warrant and assume responsibility for each
hardware, firmware, and/or software product (hereafter called the product) that
it licenses, or sells, to the Department under this Contract. The Contractor

 

Page 2 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

acknowledges that the Uniform Commercial Code applies to this Contract. In
general, the Contractor warrants that:

(a) the product will do what the salesperson said it would do, (b) the product
will live up to all specific claims that the manufacturer makes in their
advertisements, (c) the product will be suitable for the ordinary purposes for
which such product is used, (d) the product will be suitable for any special
purposes that the Department has relied on the Contractor’s skill or judgement
to consider when it advised the Department about the product, (e) the product
has been properly designed and manufactured, and (f) the product is free of
significant defects or unusual problems about which the Department has not been
warned.

19. The State of Utah’s sales and use tax exemption number is E33399. The
tangible personal property or services being purchased are being paid for from
State funds and used in the exercise of that entity’s essential functions. If
the items purchased are construction materials, they will be converted into real
property by employees of this government entity, unless otherwise stated in the
contract.

20. The Contractor agrees that the Contract will be a public document, and may
be available for distribution. Contractor gives the Department express
permission to make copies of the Contract and/or of the response to the
solicitation in accordance with State of Utah Government Records Access and
Management Act. The permission to make copies as noted will take precedence over
any statements of confidentiality, proprietary information, copyright
information, or similar notation.

21. This Contract may be amended, modified, or supplemented only by written
amendment to the Contract, executed by the parties hereto, and attached to the
original, signed copy of the Contract..

22. Unless otherwise specified in this Contract, all deliveries will be F.O.B.
destination with all transportation and handling charges paid by the Contractor.
Responsibility and liability for loss or damage will remain with Contractor
until final inspection and acceptance, when responsibility will pass to the
Department, except as to latent defects, fraud and Contractor’s warranty
obligations.

23. All orders will be shipped promptly in accordance with the delivery
schedule. The Contractor will promptly submit invoices (within 30 days of
shipment or delivery of services) to the Department. The State contract number
and/or the agency purchase order number shall be listed on all invoices, freight
tickets, and correspondence relating to the Contract order. The prices paid by
the Department will be those prices listed in the Contract. The Department has
the right to adjust or return any invoice reflecting incorrect pricing.

24. The Contractor will release, indemnify, and hold the State, its officers,
agents, and employees harmless from liability of any kind or nature, including
the Contractor’s use of any copyrighted or un-copyrighted composition, secret
process, patented or un-patented invention, article, or appliance furnished or
used in the performance of this Contract.

25. Neither party to this Contract will be held responsible for delay or default
caused by fire, riot, acts of God, and/or war which is beyond that party’s
reasonable control. The Department may terminate this Contract after determining
that such delay or default will reasonably prevent successful performance of the
Contract.

26. The Contractor understands that a person who is interested in any way in the
sale of any supplies, services, construction, or insurance to the State of Utah
is violating the law if the person gives or offers to give any compensation,
gratuity, contribution, loan, or reward, or any promise thereof to any person
acting as a procurement officer on behalf of the State, or who in any official
capacity participates in the procurement of such supplies, services,
construction, or insurance, whether it is given for their own use or for the use
or benefit of any other person or organization (63-56-73, Utah Code Annotated,
1953 as amended).

27. Contractor Terms and Conditions that apply must be in writing and attached
to the Contract. No other Terms and Conditions will apply to this Contract,
including terms listed or referenced on a Contractor’s website, terms listed in
a Contractor quotation/sales order, etc. In the event of any conflict in the
contract terms and conditions, the order of precedence shall be: a. Department
General Provisions; b. Department Special Provisions; c. Contractor Terms and
Conditions.

IV. UTAH INDOOR CLEAN AIR ACT

The Contractor, for all personnel operating within the State of Utah, shall
comply with the Utah Indoor Clean Air Act, Title 26, Chapter 38, UCA, which
prohibits smoking in public places.

 

Page 3 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

V. RELATED PARTIES & CONFLICTS OF INTEREST

1. The Contractor may not pay related parties for goods, services, facilities,
leases, salaries, wages, professional fees, or the like for contract expenses
without the prior written consent of the Department. The Department may consider
the payments to the related parties as disallowed expenditures and accordingly
adjust the Department’s payment to the Contractor for all related party payments
made without the Department’s consent. As used in this section, “related
parties” means any person related to the Contractor by blood, marriage,
partnership, common directors or officers, or 10% or greater direct or indirect
ownership in a common entity.

2. The Contractor shall comply with the Public Officers’ and Employees’ Ethics
Act, § 67-16-10, UCA, which prohibits actions that may create or that are actual
or potential conflicts of interest. It also provides that “no person shall
induce or seek to induce any public officer or public employee to violate any of
the provisions of this act.” The Contractor represents that none of its officers
or employees are officers or employees of the State of Utah, unless disclosure
has been made in accordance with § 67-16-8, UCA.

VI. OTHER CONTRACTS

1. The Department may perform additional work related to this Contract or award
other contracts for such work. The Contractor shall cooperate fully with other
contractors, public officers, and public employees in scheduling and
coordinating contract work. The Contractor shall give other contractors
reasonable opportunity to execute their work and shall not interfere with the
scheduled work of other contractors, public officers, and public employees.

2. The Department shall not unreasonably interfere with the Contractor’s
performance of its obligations under this Contract.

VII. SUBCONTRACTS & ASSIGNMENTS

The Contractor shall not assign, sell, transfer, subcontract, or sublet rights
or delegate responsibilities under this Agreement, in whole or part, without the
prior written consent of the Department. The Department agrees that the
Contractor may partially subcontract services, provided that the Contractor
retains ultimate responsibility for performance of all terms, conditions and
provisions of this Agreement. When subcontracting, the Contractor agrees to use
written subcontracts that conform with Federal and State laws. The Contractor
shall request Department approval for any assignment at least 20 days prior to
its effective date.

VIII. FURTHER WARRANTY

The Contractor warrants that (a) all services shall be performed in conformity
with the requirements of this Contract by qualified personnel in accordance with
generally recognized standards; and (b) all goods or products furnished pursuant
to this Contract shall be free from defects and shall conform to contract
requirements. For any item that the Department determines does not conform with
the warranty, the Department may arrange to have the item repaired or replaced,
either by the Contractor or by a third party at the Department’s option, at the
Contractor’s expense.

IX. INFORMATION OWNERSHIP

Except for confidential medical records held by direct care providers, the
Department shall own exclusive title to all information gathered, reports
developed, and conclusions reached in performance of this Contract. The
Contractor may not use, except in meeting its obligations under this Contract,
information gathered, reports developed, or conclusions reached in performance
of this Contract without the express written consent of the Department.

X. SOFTWARE OWNERSHIP

1. If the Contractor develops or pays to have developed computer software
exclusively with funds or proceeds from this Contract to perform its obligations
under this Contract, or to perform computerized tasks that it was not previously
performing to meet its obligations under this Contract, the computer software
shall be exclusively owned by or licensed to the Department. In the case of
software owned by the Department, the Department grants to the Contractor a
nontransferable, nonexclusive license to use the software in the performance of
this Contract. In the case of software licensed to the Department, the
Department grants to the Contractor permission to use the software in the
performance of this Contract. This license or permission, as the case may be,
terminates when the Contractor has completed its work under this Contract.

 

Page 4 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

2. If the Contractor develops or pays to have developed computer software which
is an addition to existing software owned by or licensed exclusively with funds
or proceeds from this Contract, or to modify software to perform computerized
tasks in a manner different than previously performed, to meet its obligations
under this Contract, the addition shall be exclusively owned by or licensed to
the Department. In the case of software owned by the Department, the Department
grants to the Contractor a nontransferable, nonexclusive license to use the
software in the performance of this Contract. In the case of software licensed
to the Department, the Department grants to the Contractor permission to use the
software in the performance of this Contract. This license or permission, as the
case may be, terminates when the Contractor has completed its work under this
Contract.

3. If the Contractor uses computer software licensed to it which it does not
modify or program to handle the specific tasks required by this Contract, then
to the extent allowed by the license agreement between the Contractor and the
owner of the software, the Contractor grants to the Department a continuing
nonexclusive license to use the software, either by the Department or by a
different Contractor, to perform work substantially identical to the work
performed by the Contractor under this Contract. If the Contractor cannot grant
the license as required by this section, then the Contractor shall reveal the
input screens, report formats, data structures, linkages, and relations used in
performing its obligations under this Contract in such a manner to allow the
Department or another Contractor to continue the work performed by the
Contractor under this Contract.

4. The Contractor shall deliver to the Department a copy of the software or
information required by this Article within 90 days after the commencement of
this Contract and thereafter immediately upon making a modification to any of
the software which is the subject of this Contract.

XI. INFORMATION PRACTICES

1. (Governmental entities only) The Contractor shall establish, maintain, and
practice information procedures and controls that comply with Federal and State
law. The Contractor assures that any information about an individual that it
receives or requests from the Department pursuant to this Contract is necessary
to the performance of its duties and functions and that the information will be
used only for the purposes set forth in this Contract. The Department shall
inform the Contractor of any non-public designation of any information it
provides to the Contractor.

2. (Non-governmental entities only) The Contractor shall establish, maintain,
and practice information procedures and controls that comply with Federal and
State law. The Contractor may not release any information regarding any person
from any information provided by the Department, unless the Department first
consents in writing to the release.

XII. INDEMNIFICATION

1. (Governmental entities only) It is mutually agreed that each party assumes
liability for the negligent or wrongful acts committed by its own agents,
officials, or employees, regardless of the source of funding for this Contract.
Neither party waives any rights or defenses otherwise available under the
Governmental Immunity Act.

2. (Non-governmental entities only) To the extent authorized by law, the
Contractor shall indemnify and hold harmless the Department and any of its
agents, officers, and employees, from any claims, demands, suits, actions,
proceedings, loss, injury, death, and damages of every kind and description,
including any attorney’s fees and litigation expenses, which may be brought,
made against, or incurred by that party on account of loss or damage to any
property, or for injuries to or death of any person, caused by, arising directly
or indirectly out of, or contributed to in whole or in part, by reason of any
alleged act, omission, professional error, fault, mistake, or negligence of the
Contractor or its employees, agents, or representatives, or subcontractors or
their employees, agents, or representatives, in connection with, incident to, or
arising directly or indirectly out of this Contract, or arising out of workers’
compensation claims, unemployment, or claims under similar such laws or
obligations.

 

Page 5 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

XIII. SUBMISSION OF REPORTS

If the Contractor is a Local Health Department, it shall submit monthly
expenditure reports to the Department in a format approved by the Department.
All other Contractors shall submit monthly summarized billing statements to the
Department. Expenditure reports and billing statements must be submitted to the
Department within 30 days following the last day of the month in which the
expenditures were incurred or the services provided.

XIV. PAYMENT

1. If a recipient, a recipient’s insurance, or any third-party is responsible to
pay for services rendered pursuant to this Contract, the Contractor shall bill
and collect for the goods or services provided to the recipient. The Department
shall reimburse total actual expenditures, less amounts collected as required by
this section.

2. Under no circumstances shall the Department authorize payment to the
Contractor that exceeds the amount specified in this Contract without an
amendment to the Contract.

3. The Department agrees to make every effort to pay for completed services, and
payments are conditioned upon receipt of applicable, accurate, and completed
reports prepared by the Contractor and delivered to the Department. The
Department may delay or deny payment for final expenditure reports received more
than 20 days after the Contractor has satisfied all Contract requirements.

4. In the case that funds are not appropriated or are reduced, the Department
will reimburse Contractor for products delivered or services performed through
the date of cancellation or reduction, and the Department will not be liable for
any future commitments, penalties, or liquidated damages.

XV. RECORD KEEPING, AUDITS, & INSPECTIONS

1. The Contractor shall use an accrual or a modified accrual basis for reporting
annual fiscal data, as required by Generally Accepted Accounting Principles
(GAAP). Required monthly or quarterly reports may be reported using a cash
basis.

2. The Contractor and any subcontractors shall maintain financial and operation
records relating to contract services, requirements, collections, and
expenditures in sufficient detail to document all contract fund transactions.
The Contractor and any subcontractors shall maintain and make all records
necessary and reasonable for a full and complete audit, inspection, and
monitoring of services by state and federal auditors, and Department staff
during normal business hours or by appointment, until all audits and reviews
initiated by federal and state auditors are completed, or for a period of four
years from the date of termination of this Contract, whichever is longer, or for
any period required elsewhere in this Contract.

3. The Contractor shall retain all records which relate to disputes,
litigations, claim settlements arising from contract performance, or
cost/expense exceptions initiated by the Director, until all disputes,
litigations, claims, or exceptions are resolved.

4. The Contractor shall comply with federal and state regulations concerning
cost principles, audit requirements, and grant administration requirements,
cited in Table 1. Unless specifically exempted in this Contract’s special
provisions, the Contractor must comply with applicable federal cost principles
and grant administration requirements if state funds are received. The
Contractor shall also provide the Department with a copy of all reports required
by the State Legal Compliance Audit Guide (SLCAG) as defined in Chapter 2, Title
51, UCA. All federal and state principles and requirements cited in Table 1 are
available for inspection at the Utah Department of Health during normal business
hours. A Contractor who receives $100,000 or more in a year from all federal or
from all state sources may be subject to federal and state audit requirements. A
Contractor who receives $500,000 for fiscal years ending after December 31, 2003
or more per year from federal sources may be subject to the federal single audit
requirement. Counties, cities, towns, school districts, and all non-profit
corporations that receive 50 percent or more of its funds from federal, state or
local governmental entities are subject to the State of Utah Legal Compliance
Audit Guide. Copies of required audit reports shall be sent to the Utah
Department of Health, Bureau of Financial Audit, Box 144002, Salt Lake City,
Utah 84114-4002.

 

Page 6 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

Federal and State Principles and Requirements

 

Contractor

 

Cost Principles

 

Federal Audit Requirements

 

State Audit Requirements

 

Grant Admin. Requirements

State or Local Govt. & Indian Tribal Govts.   OMB Circular A-87   OMB Circular
A-133   SLCAG   OMB Common Rule Hospitals   45 CFR 74, App. E   OMB Circular
A-133   SLCAG  

OMB Common Rule

or Circular A-110

College or University   OMB Circular A-21   OMB Circular A-133   SLCAG   OMB
Circular A-110 Non-Profit Organization   OMB Circular A-122   OMB Circular A-133
  SLCAG   OMB Circular A-110 For-Profit Organization   48 CFR 31   n/a   n/a  
OMB Circular A-110

Documents

 

Web Address

            OMB Circulars   http://www.whitehouse.gov/omb/circulars/index.html
OMB Common Rule   http://www.whitehouse.gov/omb/grants/attach.html CFRs  
http://www.access.gpo.gov/nara/cfr/cfr-table-search.html SLCAG  
http://www.sao.state.ut.us/resources/resources-lg.htm

Table 1

XVI. CONTRACT ADMINISTRATION REQUIREMENTS

The Contractor agrees to administer this Contract in compliance with either OMB
Common Rule or OMB Circular A-110 depending upon the legal status of the of the
Contractor as shown in Table 1. Financial management, procurement, and
affirmative step requirements specify that:

 

  1. the Contractor must have fiscal control and accounting procedures
sufficient to:

 

  a. permit preparation of reports required by this Contract, and

 

  b. permit the tracing of funds to a level of expenditures adequate to
establish that such funds have not been used in violation of the restrictions
and prohibitions of applicable statutes.

 

  2. the Contractor’s financial management systems must meet the following
standards:

 

  a. financial reporting. Accurate, current, and complete disclosure of the
financial results of financially assisted activities must be made in accordance
with the financial reporting requirements of this Contract.

 

  b. accounting records. The Contractor must maintain records which adequately
identify the source and application of funds provided for federally
financially-assisted activities. These records must contain information
pertaining to the Contract’s awards and authorizations, obligations, unobligated
balances, assets, liabilities, outlays or expenditures, and income.

 

  c. internal control. Effective control and accountability must be maintained
for all Contract cash, real and personal property, and other assets. The
Contractor must adequately safeguard all such property and must assure that it
is used solely for authorized purposes.

 

  d. budget control. Actual expenditures or outlays must be compared with
budgeted amounts for the Contract Financial information must be related to
performance or productivity data, including the development of unit cost
information whenever appropriate or specifically required in this Contract. If
unit cost data are required, estimates based on available documentation will be
accepted whenever possible.

 

  3. Federal OMB cost principles, federal agency program regulations, and the
terms of grant and subgrant, and contract agreements will be followed in
determining the reasonableness, allowability, and allocability of costs.

 

  a. source documentation. Accounting records must be supported by such source
documentation as canceled checks, paid bills, payrolls, time and attendance
records, contract and subcontract award documents, etc.

 

  b. cash management. Procedures for minimizing the time elapsing between the
transfer of funds from the U.S. Treasury and disbursement by the Department and
the Contractor must be followed whenever advance payment procedures are used.

 

Page 7 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

4. the Contractor shall use its own procurement procedures which reflect
applicable State and local laws, rules, and regulations, provided that the
procurements conform to applicable Federal law and the standards identified in
this Contract.

a. The Contractor will maintain a contract administration system which ensures
that subcontractors perform in accordance with the terms, conditions, and
specifications of its contracts or purchase orders.

b. The Contractor will maintain a written code of standards of conduct governing
the performance of its employees engaged in the award and administration of
contracts. No employee, officer or agent of the Department or the Contractor
shall participate in selection, or in the award or administration of a contract
supported by federal funds if a conflict of interest, real or apparent, would be
involved. Such a conflict would arise when:

i. the employee, officer or agent,

ii. any member of his immediate family,

iii. his or her partner; or

iv. an organization which employs, or is about to employ, any of the above, has
a financial or other interest in the firm selected for award. The Department’s
or the Contractor’s officer, employees or agents will neither solicit nor accept
gratuities, favors or anything of monetary value from contractors, potential
contractors, or parties to subagreements. The Department and the Contractor may
set minimum rules where the financial interest is not substantial or the gift is
an unsolicited item of nominal intrinsic value. To the extent permitted by State
or local law or regulations, such standards or conduct will provide for
penalties, sanctions, or other disciplinary actions for violations of such
standards by the Department’s or the Contractor’s officers, employees, or
agents, or by subcontractors or their agents.

c. The Contractor’s procedures will provide for a review of proposed
procurements to avoid purchase of unnecessary or duplicative items.
Consideration should be given to consolidating or breaking out procurements to
obtain a more economical purchase. Where appropriate, an analysis will be made
of lease versus purchase alternatives, and any other appropriate analysis to
determine the most economical approach.

d. To foster greater economy and efficiency, the Contractor, if a governmental
entity, is encouraged to enter into State and local intergovernmental agreements
for procurement or use of common goods and services.

e. If allowed by law, the Contractor is encouraged to use Federal excess and
surplus property in lieu of purchasing new equipment and property whenever such
use is feasible and reduces project costs.

f. The Contractor may contract only with responsible contractors possessing the
ability to perform successfully under the terms and conditions of a proposed
procurement.

g. The Contractor shall maintain records sufficient to detail the significant
history of a procurement. These records shall include, but are not necessarily
limited to the following:

i. the rationale for the method of procurement,

ii. selection of contract type,

iii. contractor selection or rejection, and

iv. the basis for the contract price.

h. The Contractor may use time and material type contracts only:

i. after a determination that no other contract is suitable, and

ii. if the Contract includes a ceiling price that the Contractor exceeds at its
own risk.

i. The Contractor alone will be responsible, in accordance with good
administrative practice and sound business judgment, for the settlement of all
contractual and administrative issues arising out of procurements. These issues
include, but are not limited to source evaluation, protests, disputes, and
claims. These standards do not relieve the Contractor of any contractual
responsibilities under its contracts.

j. The Contractor shall have protest procedures to handle and resolve disputes
relating to its procurements and shall in all instances disclose information
regarding the protest to the federal funding agency. A protestor must exhaust
all administrative remedies with the Department and the Contractor before
pursuing a protest with the federal funding agency.

5. the Contractor shall take all necessary affirmative steps to assure that
minority firms, women’s business enterprises, and labor surplus area firms are
used when possible. Affirmative steps shall include:

a. placing qualified small and minority businesses and women’s business
enterprises on solicitation lists;

b. assuring that small and minority businesses, and women’s business enterprises
are solicited whenever they are potential sources;

 

Page 8 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

c. dividing total requirements, when economically feasible, into smaller tasks
or quantities to permit maximum participation by small and minority business,
and women’s business enterprises;

d. establishing delivery schedules, where the requirement permits, which
encourage participation by small and minority business, and women’s business
enterprises;

e. using the services and assistance of the Small Business Administration, and
the Minority Business Development Agency of the Department of Commerce; and

f. requiring the prime contractor, if subcontracts are to be let, to take the
affirmative steps listed in Article XVI, section 5, subsections a - e.

XVII. DEFAULT, TERMINATION, & PAYMENT ADJUSTMENT

1. Each party may terminate this Contract with cause. If the cause for
termination is due to the default of a party, the non-defaulting party shall
send a notice, which meets the notice requirements of this Contract, citing the
default and giving notice to the defaulting party of its intent to terminate.
The defaulting party may cure the default within fifteen days of the notice. If
the default is not cured within the fifteen days, the party giving notice may
terminate this Contract 45 days from the date of the initial notice of default
or at a later date specified in the notice.

2. The Department may terminate this Contract without cause, in advance of the
specified termination date, upon 30 days written notice.

3. The Department agrees to use its best efforts to obtain funding for
multi-year contracts. If continued funding for this Contract is not appropriated
or budgeted at any time throughout the multi-year contract period, the
Department may terminate this Contract upon 30 days notice.

4. If funding to the Department is reduced due to an order by the Legislature or
the Governor, or is required by federal or state law, the Department may
terminate this Contract or proportionately reduce the services and goods due and
the amount due from the Department upon 30 days written notice. If the specific
funding source for the subject matter of this Contract is reduced, the
Department may terminate this Contract or proportionately reduce the services
and goods due and the amount due from the Department upon 30 written notice
being given to the Contractor.

5. If the Department terminates this Contract, the Department may procure
replacement goods or services upon terms and conditions necessary to replace the
Contractor’s obligations. If the termination is due to the Contractor’s failure
to perform, and the Department procures replacement goods or services, the
Contractor agrees to pay the excess costs associated with obtaining the
replacement goods or services.

6. If the Contractor terminates this Contract without cause, the Department may
treat the Contractor’s action as a default under this Contract.

7. The Department may terminate this Contract if the Contractor becomes
debarred, insolvent, files bankruptcy or reorganization proceedings, sells 30%
or more of the company’s assets or corporate stock, or gives notice of its
inability to perform its obligations under this Contract.

8. If the Contractor defaults in any manner in the performance of any obligation
under this Contract, or if audit exceptions are identified, the Department may,
at its option, either adjust the amount of payment or withhold payment until
satisfactory resolution of the default or exception. Default and audit
exceptions for which payment may be adjusted or withheld include disallowed
expenditures of federal or state funds as a result of the Contractor’s failure
to comply with federal regulations or state rules. In addition, the Department
may withhold amounts due the Contractor under this Contract, any other current
contract between the Department and the Contractor, or any future payments due
the Contractor to recover the funds. The Department shall notify the Contractor
of the Department’s action in adjusting the amount of payment or withholding
payment. This Contract is executory until such repayment is made.

9. The rights and remedies of the Department enumerated in this article are in
addition to any other rights or remedies provided in this Contract or available
in law or equity.

10. Upon termination of the Contract, all accounts and payments for services
rendered to the date of termination will be processed according to the financial
arrangements set forth herein for approved services rendered to date of
termination. If the Department terminates this Contract, the Contractor shall
stop all work as specified in the notice of termination. The Department shall
not be liable for work or services performed beyond the termination date as
specified in the notice of termination.

 

Page 9 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

11. Any of the following events will constitute cause for the Department to
declare Contractor in default of the Contract: a. Nonperformance of contractual
requirements; b. A material breach of any term or condition of this contract.
The Department will issue a written notice of default providing a ten (10) day
period in which Contractor will have an opportunity to cure. Time allowed for
cure will not diminish or eliminate Contractor’s liability for damages. If the
default remains, after Contractor has been provided the opportunity to cure, the
Department may do one or more of the following: c. Exercise any remedy provided
by law; d. Terminate this Contract and any related Contracts or portions
thereof; e. Impose liquidated damages, if liquidated damages are listed in the
Contract; f. Suspend Contractor from receiving future solicitations.

XVIII. FEDERAL REQUIREMENTS

The Contractor shall comply with all applicable federal requirements. To the
extent that the Department is able, the Department shall give further
clarification of federal requirements upon the Contractor’s request. If the
Contractor is receiving federal funds under this Contract, certain federal
requirements apply. The Contractor agrees to comply with the federal
requirements to the extent that they are applicable to the subject matter of
this Contract and are required by the amount of federal funds involved in this
Contract.

1. Civil Rights Requirements:

a. The Civil Rights Act of 1964, Title VI, provides that no person in the United
States shall, on the grounds of race, color, or national origin, be excluded
from participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving federal financial
assistance. The Health and Human Services regulation implementing this
requirement is 45 CFR Part 80.

b. The Civil Rights Act of 1964, Title VII, (P.L. 88-352 & 42 U.S.C. § 2000e)
prohibits employers from discriminating against employees on the basis of race,
color, religion, national origin, and sex. Title VII applies to employers of
fifteen or more employees, and prohibits all discriminatory employment
practices.

c. The Rehabilitation Act of 1973, as amended, section 504, provides that no
otherwise qualified handicapped individual in the United States shall, solely by
reason of the handicap, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any program or activity
receiving federal financial assistance. The Health and Human Services regulation
45 CFR Part 84 implements this requirement.

d. The Age Discrimination Act of 1975, as amended (42 U.S.C. §§ 6101-6107),
prohibits unreasonable discrimination on the basis of age in any program or
activity receiving federal financial assistance. The Health and Human Services
regulation implementing the provisions of the Age Discrimination Act is 45 CFR

Part 91.

e. The Education Amendments of 1972, Title IX, (20 U.S.C. §§ 1681-1683 and
1685-1686), section 901, provides that no person in the United States shall, on
the basis of sex, be excluded from participation in, be denied the benefits of,
or be subjected to discrimination under any educational program or activity
receiving federal financial assistance. Health and Human Services regulation 45
CFR Part 86 implements this requirement.

f. Executive Order No. 11246, as amended by Executive Order 11375 relates to
“Equal Employment Opportunity,” (all construction contracts and subcontracts in
excess of $10,000)

g. Americans with Disabilities Act of 1990, (P.L.101-336), section 504 of the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 794), prohibits
discrimination on the basis of disability.

h. The Public Health Service Act, as amended, Title VII, section 704 and TITLE
VIII, section 855, forbids the extension of federal support for health manpower
and nurse training programs authorized under those titles to any entity that
discriminates on the basis of sex in the admission of individuals to its
training programs. Health and Human Services regulation implementing this
requirement is 45 CFR Part 83.

i. The Public Health Service Act, as amended, section 526, provides that drug
abusers who are suffering from medical conditions shall not be discriminated
against in admission or treatment because of their drug abuse or drug
dependence, by any private or public general hospital that receives support in
any form from any federally funded program. This prohibition is extended to all
outpatient facilities receiving or benefitting from federal financial assistance
by 45 CFR Part 84.

j. The Public Health Service Act, as amended, section 522, provides that alcohol
abusers and alcoholics who are suffering from medical conditions shall not be
discriminated against in admission or treatment, solely because of their alcohol
abuse or alcoholism, by any private or public general hospital that receives
support in any form from any federally funded program. This prohibition is
extended to all outpatient facilities receiving or benefitting from federal
financial assistance by 45 CFR Part 84.

 

Page 10 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

2. Confidentiality: The Public Health Service Act, as amended, sections 301(d)
and 543, require that certain records be kept confidential except under certain
specified circumstances and for specified purposes. Confidential records include
records of the identity, diagnosis, prognosis, or treatment of any patient that
are maintained in connection with the performance of any activity or program
relating to drug abuse prevention, i.e., drug abuse education, training,
treatment, or research, or alcoholism or alcohol abuse education, training,
treatment, rehabilitation, or research that is directly or indirectly assisted
by the federal government. Public Health Service regulations 42 CFR Parts 2 and
2a implement these requirements.

3. Lobbying Restrictions: Lobbying restrictions as required by 31 U.S.C. § 1352,
requires the Contractor to abide by this section and to place it’s language in
all of it’s contracts:

a. No federal funds have been paid or will be paid, by or on behalf of the
Contractor, to any person for influencing or attempting to influence an officer
or employee of any federal agency, a member of Congress, an officer or employee
of Congress, or an employee of a member of Congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, or the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.

b. If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any federal agency, a member of Congress, an officer or employee of
Congress, or an employee of a member of Congress in connection with the federal
contract, grant, loan, or cooperative agreement, the Contractor shall complete
and submit Federal Standard Form LLL, “Disclosure Form to report Lobbying,” in
accordance with its instructions.

c. The Contractor shall require that the language of this article be included in
the award documents for all subcontracts and that subcontractors shall certify
and disclose accordingly.

4. Debarment, suspension or other ineligibility: The Contractor certifies that
neither it nor its principals is presently debarred, suspended, proposed for
debarment, declared ineligible, or excluded from participation in this Contract
by any governmental department or agency. The Contractor must notify the
Department within 30 days in accordance with the notification requirements
specified in Article III, section 11 of this Contract if the Contractor has been
debarred by any governmental entity within the contract period. Debarment
regulations are stated in Health and Human Services regulation 45 CFR Part 76.

5. Environmental Impact: The National Environmental Policy Act of 1969 (NEPA)
(Public Law 91-190) establishes national policy goals and procedures to protect
and enhance the environment. NEPA applies to all federal agencies and requires
them to consider the probable environmental consequences of any major federal
activity, including activities of other organizations operating with the
concurrence or support of a federal agency. This includes grant-supported
activities under this Contract if federal funds are involved. Additional
environmental requirements include:

a. the institution of environmental quality control measures under the National
Environmental Policy Act of 1969 (P.L. 91-190) and Executive Order 11514;

b. the notification of violating facilities pursuant to Executive Order 11738
(all contracts, subcontracts, and subgrants in excess of $100,000);

c. the protection of wetlands pursuant to Executive Order 11990;

d. the evaluation of flood hazards in floodplains in accordance with Executive
Order 11988;

e. the assurance of project consistency with the approved State management
program developed under the Coastal Zone Management Act of 1972 (16 U.S.C. §§
1451 et seq.);

f. the conformity of Federal actions to State (Clear Air) Implementation Plans
under Section 176 (c) of the Clear Air Act of 1955, as amended (42 U.S.C. §§
7401 et seq.);

g. the protection of underground sources of drinking water under the Safe
Drinking Water Act of 1974, as amended, (P.L. 93-523),

h. the protection of endangered species under the Endangered Species Act of
1973, as amended, (P.L. 93-205) and;

i. the protection of the national wild and scenic rivers system under the Wild
and Scenic Rivers Act of 1968 (16 U.S.C. §§ 1271 et seq.).

 

Page 11 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

6. Human Subjects: The Public Health Service Act, section 474(a), implemented by
45 CFR Part 46, requires basic protection for human subjects involved in Public
Health Service grant supported research activities. Human subject is defined in
the regulation as “a living individual about whom an investigator (whether
professional or student) conducting research obtains data through intervention
or interaction with the individual or identifiable private information.” The
regulation extends to the use of human organs, tissues, and body fluids from
individually identifiable human subjects as well as to graphic, written, or
recorded information derived from individually identifiable human subjects. The
regulation also specifies additional protection for certain classes of human
research involving fetuses, pregnant women, human in vitro fertilization, and
prisoners. However, the regulation exempts certain categories of research
involving human subjects which normally involve little or no risk. The
exemptions are listed in 45 CFR Part 46.101(b). The protection of human subjects
involved in research, development, and related activities is found in P.L.
93-348.

7. Sterilization: Health and Human Services and Public Health Service have
established certain limitations on the performance of nonemergency
sterilizations by Public Health Service grant-supported programs or projects
that are otherwise authorized to perform such sterilizations. Public Health
Service has issued regulations that establish safeguards to ensure that such
sterilizations are performed on the basis of informed consent and that the
solicitation of consent is not based on the withholding of benefits. These
regulations, published at 42 CFR Part 50, Subpart B, apply to the performance of
nonemergency sterilizations on persons legally capable of consenting to the
sterilization. Federal financial participation is not available for any
sterilization procedure performed on an individual who is under the age of 21,
legally incapable of consenting to the sterilization, declared mentally
incompetent, or is institutionalized.

8. Abortions and Related Medical Services: Federal financial participation is
generally not available for the performance of an abortion in a grant-supported
health services project. For further information on this subject, consult the
regulation at 42 CFR Part 50, Subpart C.

9. Recombinant DNA and Institutional Biosafety Committees: Each institution
where research involving recombinant DNA technology is being or will be
conducted must establish a standing Biosafety Committee. Requirements for the
composition of such a committee are given in Section IV of Guidelines for
Research Involving Recombinant DNA Molecules, (49 FR 46266 or latest revision),
which also discusses the roles and responsibilities of principal investigators
and contractor institutions. Guidelines for Research Involving Recombinant DNA
Molecules and Administrative Practices Supplement should be consulted for
complete requirements for the conduct of projects involving recombinant DNA
technology.

10. Animal Welfare: The Public Health Service Policy on Humane Care and Use of
Laboratory Animals By Awardee Institutions requires that applicant organizations
establish and maintain appropriate policies and procedures to ensure the humane
care and use of live vertebrate animals involved in research activities
supported by Public Health Service. This policy implements and supplements the
U.S. Government Principles for the Utilization and Care of Vertebrate Animals
Used in Testing, Research, and Training and requires that institutions use the
Guide for the Care and Use of Laboratory Animals as a basis for developing and
implementing an institutional animal care and use program. This policy does not
affect applicable State or local laws or regulations which impose more stringent
standards for the care and use of laboratory animals. All institutions are
required to comply, as applicable, with the Animal Welfare Act as amended (7
U.S.C. 2131 et seq.) and other federal statutes and regulations relating to
animals. These documents are available from the Office for Protection from
Research Risks (OPRR), National Institutes of Health, Bethesda, MD 20892,
(301) 496-7005.

11. Contract Provisions: The Contractor must include the following provisions in
its contracts, as limited by the statements enclosed within the parentheses
following each provision:

a. administrative, contractual, or legal remedies in instances where contractors
violate or breach contract terms, and provides for such sanctions and penalties
as may be appropriate. (Contracts other than small purchases. Small purchase
involve relatively simple and informal procurement methods that do not cost more
than $100,000 in aggregate.)

b. termination for cause and for convenience by the contractor or subgrantee
including the manner by which it will be effected and the basis for settlement.
(All contracts in excess of $10,000)

c. compliance with Executive Order 11246 of September 24, 1965 entitled “Equal
Employment Opportunity,” as amended by Executive Order 11375 of October 13, 1967
and as supplemented in Department of Labor regulations (41 CFR Chapter 60). (All
construction contracts awarded in excess of $10,000 by the Contractor and its
contractors or subgrantees)

 

Page 12 of 13



--------------------------------------------------------------------------------

ATTACHMENT “A”

d. compliance with the Copeland “Anti-Kickback” Act (18 U.S.C. 874) as
supplemented in Department of Labor regulations (29 CFR Part 3). (All contracts
and subgrants for construction or repair)

e. compliance with the Davis-Bacon Act (40 U.S.C. 276a to a-7) as supplemented
by Department of Labor regulations (29 CFR Part 5). (Construction contracts in
excess of $2,000 awarded when required by Federal grant program legislation)

f. compliance with the Contract Work Hours and Safety Standards Act, sections
103 and 107, (40 U.S.C. 327-330) as supplemented by Department of Labor
regulations (29 CFR Part 5). (Construction contracts awarded in excess of
$2,000, and in excess of $2,500 for other contracts which involve the employment
of mechanics or laborers)

g. notice of the federal awarding agency requirements and regulations pertaining
to reporting.

h. notice of federal awarding agency requirements and regulations pertaining to
patent rights with respect to any discovery or invention which arises or is
developed in the course of or under such contract.

i. federal awarding agency requirements and regulations pertaining to copyrights
and rights in data.

j. access by the Department, the Contractor, the Federal funding agency, the
Comptroller General of the United States, or any of their duly authorized
representatives to any books, documents, papers, and records of the Contractor
which are directly pertinent to that specific contract for the purpose of making
audit, examination, excerpts, and transcriptions.

k. compliance with all applicable standards, orders, or requirements of the
Clear Air Act, section 306, (42 U.S.C. 1857(h)), the Clean Water Act, section
508, (33 U.S.C. 1368), Executive Order 11738, and Environmental Protection
Agency regulations (40 CFR Part 15). (Contracts, subcontracts, and subgrants of
amounts in excess of $100,000)

l. mandatory standards and policies relating to energy efficiency which are
contained in the state energy conservation plan issued in compliance with the
Energy Policy and Conservation Act (Pub. L. 94-163).

12. (Governmental entities only) Merit System Standards: The Intergovernmental
Personnel Act of 1970 (42 U.S.C. §§ 4728-4763), requires adherence to prescribed
standards for merit systems funded with federal funds.

13. Misconduct in Science: The United States Public Health Service requires
certain levels of ethical standards for all PHS grant-supported projects and
requires recipient institutions to inquire into, investigate and resolve all
instances of alleged or apparent misconduct in science. Issues involving
potential criminal violations must be promptly reported to the HHS Office of
Inspector General. (See regulations in 42 CFR Part 50, Subpart A)

END OF GENERAL PROVISIONS

 

Page 13 of 13



--------------------------------------------------------------------------------

ATTACHMENT B

SPECIAL PROVISIONS

TABLE OF CONTENTS

 

 

                 Page

Article I

   Definitions    1

Article II

   Service Area    5

Article III

   Marketing, Enrollment, Orientation, Education, and Disenrollment    6

1.

   Marketing Activities    6

2.

   Enrollment Process    6

3.

   Member Orientation    9

4.

   Member Education    11

5.

   Disenrollment by Enrollee    15

6.

   Disenrollment by CONTRACTOR    17

7.

   Enrollee Transition Between Health Plans    19

8.

   Enrollee Transition from FFS to Health Plan or from Health Plan to FFS    19

Article IV

   Benefits    20

1.

   In General    20

2.

   Scope of Services    21

3.

   Clarification of Covered Services    21    1.      Emergency Services    21
   2.      Care Provided in Skilled Nursery Facilities    24    3.      Hospice
   25    4.      Inpatient Hospital Services for Scheduled Admissions    26   
5.      Children in Custody of the Department of Human Services    26    6.     
Organ Transplantations    28    7.      Mental Health Services    29    8.     
Developmental and Organic Disorders    29    9.      Out-of-State Accessory
Services    30    10.      Non-Contractor Prior Authorizations    30

4.

   Additional Services for Enrollees with Special Health Care Needs    31    1.
     In General    31    2.      Identification    31    3.      Choosing a
Primary Care Provider    32    4.      Referrals and Access to Specialty
Providers    32    5.      Survey of Enrollees with Special Health Care Needs   
32    6.      Collaboration with Other Programs    33    7.      Case Management
and Coordination of Care Program    33    8.      Specific Requirements for
Children with Special Health Care Needs    34

 

i



--------------------------------------------------------------------------------

Table of Contents

 

Article V

   Delivery Network    35

1.

   Availability of Services    35

2.

   Subcontracts and Assurances    36

3.

   Contractor’s Selection of Providers    39

Article VI

   Authorization of Services and Notices of Action    41

1.

   Service of Authorization and Notice of Action    41

2.

   Other Actions Requiring Notice of Action    46

3.

   Content of Notice of Action    47

4.

   Attachment to Notice of Actions - Written Appeal Request Form    49

5.

   Compensation for Utilization Management Activities    50

6.

   Medical Necessity Denials    50

Article VII

   Grievance Systems    50

1.

   Overall Grievance System    50

2.

   Special Requirements for Appeals    50

3.

   Standard Appeals Process    51

4.

   Process for Expedited Resolution of Appeals    54

5.

   Continuation of Benefits During Appeal or State Fair Hearing Processes    57

6.

   Duration of Continued or Reinstated Benefits    57

7.

   Reversed Appeal Resolutions    57

8.

   State Fair Hearings    58

9.

   Grievances    59

10.

   Documentation    61

Article VIII

   Enrollee Rights and Protections    62

1.

   Written Information on Enrollee Rights and Protections-General Requirements
   62

2.

   Specific Enrollee Rights and Protections    62

3.

   Provider - Enrollee Communications    63

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

Article IX

   Contractor Assurances    64

1.

   Nondiscrimination    64

2.

   Member Services Function    64

3.

   Provider Services Function    65

4.

   Enrollee Liability    65

5.

   Access    65

6.

   Coordination and Continuity of Care    68

7.

   Billing Enrollees    71

8.

   Survey Requirements    72

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

Article X

   Measurement and Improvement Standards    73

1.

   Practice Guidelines    73

2.

   Quality Assessment and Performance Improvement Program    73

Article XI

   Other Requirements    75

1.

   Compliance with Public Health Service Act    75

2.

   Advance Directives    75

3.

   Fraud and Abuse Requirements    75

4.

   Disclosure of Ownership and Control Information    76

5.

   Safeguarding Confidential Information on Enrollees    76

6.

   Disclosure of Provider Incentive Plans    77

Article XII

   Payments    78

1.

   Non-Risk Contract    78

2.

   Payment Methodology    78

3.

   Contract Maximum    78

4.

   Medicare    78

5.

   Third Party Liability (Coordination of Benefits)    80

6.

   Third Party Responsibility (Including Worker’s Compensation)    82

7.

   Changes in Covered Services    83

8.

   Clarification of Payment Responsibilities    83

Article XIII

   Records and Reporting Requirements    87

1.

   Health Information Systems    87

2.

   Federally Required Reports    88

3.

   Periodic Reports    89

4.

   Data Certification    94

Article XIV

   Compliance/Monitoring    95

1.

   Audits    95

2.

   Quality Monitoring by the DEPARTMENT    95

3.

   External Quality Review    96

4

   Corrective Action    98

Article XV

   Termination of the Contract    101

1.

   Automatic Termination    101

2.

   90-Day Termination Option    101

 

iv



--------------------------------------------------------------------------------

Table of Contents

 

3.

   Effect of Termination    101

4.

   Assignment    103

Article XVI

   Miscellaneous    103

1.

   Integration    103

2.

   Enrollees May Not Enforce Contract    103

3.

   Interpretation of Laws and Regulations    103

4.

   Adoption of Rules    103

 

v



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

Covered Services

Limitations & Exclusions

Co-payment & Co-insurance Requirements

Covered Services are the same under both the Traditional and Non-Traditional
Medicaid Plans unless otherwise indicated. Co-payments and co-insurances are
listed if required. Pregnant women and children under age 18 are exempt from all
co-payment and co-insurance requirements. Services related to family planning
are excluded from all co-payment and co-insurance requirements. Medicaid
Provider Manuals provide detailed information regarding covered services and are
available to the CONTRACTOR upon request.

 

A. In General

The CONTRACTOR will provide the following benefits to Enrollees in accordance
with Medicaid benefits as defined in the Utah State Plan subject to the
exception or limitations as noted below. The DEPARTMENT reserves the right to
interpret what is in the State plan. Medicaid services can only be limited
through utilization criteria based on Medical Necessity. The CONTRACTOR will
provide at least the following benefits to Enrollees.

The CONTRACTOR is responsible to provide or arrange for all Medically Necessary
Covered Services on an emergency basis 24 hours each day, seven days a week. The
CONTRACTOR is responsible for payment for all covered Emergency Services
furnished by providers that do not have arrangements with the CONTRACTOR.

 

B. Hospital Services

 

  1. Inpatient Hospital

Services furnished in a licensed, certified hospital are Covered Services.

Non-Traditional Medicaid Plan excludes the following revenue codes:

430 - 439 (Occupational Therapy)

380 - 382, and 391 (Whole Blood)

390 and 399 (Autologous or self blood storage for future use)

811 - 813 (Organ Donor charges)

CO-INSURANCE

Traditional Medicaid: $220.00 for non-emergency admissions. Limited to $220.00
per Enrollee per calender year.

Non-Traditional Medicaid: $220.00 for each non-emergency admission per Enrollee.
Counts toward total maximum co-payment and co-insurance of $500.00 per Enrollee
per calendar year.

 

   Page 1 of 16    health plan/molina



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

  2. Outpatient Hospital

Services provided to Enrollees at a licensed, certified hospital who are not
admitted to the hospital are Covered Services.

CO-PAYMENT

Traditional Medicaid: $2.00 co-payment per visit. Limited to one co-payment per
date of service per provider. The facility fees associated with services
provided in an outpatient hospital or free-standing ambulatory surgical centers
are subject to $2.00 co-payment per date of service per provider. Annual
calendar year maximum for any combination of physician, podiatry, outpatient
hospital, and surgical centers is $100.00 per Enrollee.

Non-Traditional Medicaid: $3.00 co-payment per visit. Limited to one co-payment
per date of service per provider. The facility fees associated with services
provided in an outpatient hospital or a free standing ambulatory surgical
centers are subject to $3.00 co-payment per date of service per provider. Counts
toward total maximum co-payment and co-insurance of $500.00 per Enrollee per
calendar year.

 

  3. Emergency Department Services

Emergency Services provided to Enrollees in designated hospital emergency
departments are Covered Services.

CO-PAYMENT

Traditional Medicaid: Co-payment is $6.00 for non-emergency use of the emergency
room.

Non-Traditional Medicaid: Co-payment is $6.00 for non-emergency use of the
emergency room. Counts toward total maximum co-payment and co-insurance of
$500.00 per Enrollee per calendar year.

 

C. Physician Services

Services provided directly by licensed physicians or osteopaths, or by other
licensed professionals such as physician assistants, nurse practitioners, or
nurse midwives under the physician’s or osteopath’s supervision are covered
Services.

Non-Traditional Medicaid excludes office visits in conjunction with allergy
injections (CPT codes 95115 through 95134 and 95144 through 95199).

CO-PAYMENT

Traditional Medicaid: Co-pay is $3.00 per visit. Limited to one co-payment per
date of service per provider. Annual calendar year maximum is $100.00 per
Enrollee for any combination of physician, osteopath, podiatry, outpatient
hospital, freestanding emergency centers, and surgical centers. Co-payment
required for preventive services and immunizations.

 

   Page 2 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

Non-Traditional Medicaid: Co-payment is $3.00 per visit. Limited to one
co-payment per date of service per provider. No co-payment for preventive
services and immunizations. Counts toward total maximum co-payment and
co-insurance of $500.00 per Enrollee per calendar year.

 

D. General Preventive Services

The CONTRACTOR must develop or adopt practice guidelines consistent with current
standards of care, as recommended by professional groups such as the American
Academy of Pediatric and the U.S. Task Force on Preventive Care.

A minimum of three screening programs for prevention or early intervention (e.g.
Pap Smear, diabetes, hypertension).

 

E. Vision Care

Services provided by licensed ophthalmologists or licensed optometrists, and
opticians within their scope of practice are Covered Services. Services include,
but are not limited to, the following:

 

  1. Eye examinations and care to identify and treat medical problems

 

  2. Eye refractions, examinations

 

  3. Laboratory work

 

  4. Lenses

 

  5. Eyeglass Frames

 

  6. Repair of Frames

 

  7. Repair or Replacement of Lenses

 

  8. Contact Lenses (when Medically Necessary)

Traditional Medicaid Plan: Full coverage for all Non-Traditional clients.

Non-Traditional Medicaid Plan is limited to the following services and
limitations: Non- Traditional Medicaid clients have coverage for vision
screening in conjunction with determining refractions. Providers may bill using
procedure codes 92002, 92004, 92012, and 92014. There is a maximum Medicaid
benefit of $31.21 for screening services. Charges above the $31.21 are
non-covered Medicaid services and are considered the patient’s responsibility.
Eye refraction/examination is limited to one eye examination every 12 months.

Eyeglasses (lenses and frames) are not covered.

Services to identify and treat medical problems such as diabetic retinopathy,
glaucoma, cataracts, etc., may be billed by ophthalmologists and optometrists
using procedure codes

 

   Page 3 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

92020, 92083, 92135, 95930, 99201-99205, 99211-99215, 65210, 65220, 65222,
67820, 68761, and 68801. Ophthalmologists may bill additional procedure codes
within their scope of service that are covered by Medicaid. These services are
paid based on the Medicaid fee schedule and are considered payment in full.

 

F. Lab and Radiology Services

Professional and technical laboratory and X-ray services furnished by licensed
and certified providers are Covered Services. All laboratory testing sites,
including physician office labs, providing services under this Contract will
have either a Clinical Laboratory Improvement Amendments (CLIA) Certificate of
Waiver or a certificate of registration along with a CLIA identification number.

Those laboratories with certificates of waiver will provide only the eight types
of tests permitted under the terms of their waiver. Laboratories with
certificates of registration may perform a full range of laboratory tests.

 

G. Physical and Occupational Therapy

 

  1. Physical Therapy

Treatment and services provided by a licensed physical therapist. Treatment and
services must be authorized by a physician and include services prescribed by a
physician or other licensed practitioner of the healing arts within the scope of
his or her practice under State law and provided to an Enrollee by or under the
direction of a qualified physical therapist. Necessary supplies and equipment
will be reviewed for medical necessity and follow the criteria of the R414.12
rule.

 

  2. Occupational Therapy

Treatment of services provided by a licensed occupational therapist. Treatment
and services must be authorized by a physician and include services prescribed
by a physician or other licensed practitioner of the healing arts within the
scope of his or her practice under State law and provided to an Enrollee by or
under the direction of a qualified occupational therapist. Necessary supplies
and equipment will be reviewed for medical necessity and follow the criteria of
the R414.12 rule.

Non-Traditional Medicaid: Physical therapy and occupational therapy (in
combination) are limited to 10 visits per calendar year.

CO-PAYMENT

Non-Traditional Medicaid: $3.00 co-payment per visit. Limited to one co-payment
per date of service per provider. Counts toward total maximum co-payment and
co-insurance of $500.00 per Enrollee per calendar year.

 

   Page 4 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

H. Speech and Hearing Services

Services and appliances, including hearing aids and hearing aid batteries,
provided by a licensed medical professional to test and treat speech defects and
hearing loss are Covered Services.

Non-Traditional Medicaid Plan: Full coverage except hearing aids are limited to
congenital (birth defect) hearing losses only.

 

I. Podiatry Services

Services provided by a licensed podiatrist are Covered Services.

Traditional Medicaid Plan: Full coverage is limited to children up to age 21 and
pregnant women. Limited podiatry benefits are covered for adults.

Non-Traditional Medicaid Plan: Limited podiatry benefits are covered.

CO-PAYMENT

Traditional Medicaid: Co-pay is $3.00 per visit. Limited to one co-payment per
date of service per provider. Annual calendar year maximum is $100.00 per
Enrollee for any combination of physician, podiatry, outpatient hospital,
freestanding emergency centers, and surgical centers. Co-payment required for
preventive services and immunizations.

Non-Traditional Medicaid: Co-payment is $3.00 per visit. Limited to one
co-payment per date of service per provider. Counts toward total maximum
co-payment and co-insurance of $500.00 per Enrollee per calendar year.

 

J. End Stage Renal Disease - Dialysis

Treatment of end stage renal dialysis for kidney failure is a Covered Service.
Dialysis is to be rendered by a Medicare-certified Dialysis facility.

 

K. Home Health Services

Home health services are defined as intermittent nursing care provided by
certified nursing professionals (registered nurses, licensed practical nurses,
and home health aides) in the client’s home when the client is homebound or
semi-homebound are Covered Services. Home health care must be rendered by a
Medicare-certified Home Health Agency. The CONTRACTOR agrees to comply with all
federal regulations regarding surety bonds. The CONTRACTOR agrees to contract
with only Medicare-certified Home Health Agencies who carry a surety bond if
federal regulations regarding this requirement are reinstated. The DEPARTMENT
agrees to notify the CONTRACTOR if such federal regulations are reinstated.

 

   Page 5 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

Personal care services as defined in the DEPARTMENT’s Medicaid Personal Care
Provider Manual are included in this Contract. Personal care services may be
provided by a State licensed home health agency.

 

L. Hospice Services

Services delivered to terminally ill patients (six months life expectancy) who
elect palliative versus aggressive care are Covered Services. Hospice care must
be rendered by a Medicare-certified hospice. When an Enrollee is receiving
hospice in a nursing facility, ICF/MR or freestanding hospice facility, the
CONTRACTOR is responsible for up to 30 days of hospice care.

 

M. Private Duty Nursing

Services provided by licensed nurses for ventilator-dependent children and
technology-dependent adults in their home in lieu of hospitalization if
Medically Necessary, feasible, and safe to be provided in the patient’s home are
Covered Services. Requests for continuous care will be evaluated on a case by
case basis and must be approved by the CONTRACTOR.

Non-Traditional Medicaid Plan: Private Duty Nursing is not a covered service.

 

N. Medical Supplies and Medical Equipment

This Covered Service includes any necessary supplies and equipment used to
assist the Enrollee’s medical recovery, including both durable and non-durable
medical supplies and equipment, and prosthetic devices. The objective of the
medical supplies program is to provide supplies for maximum reduction of
physical disability and restore the Enrollee to his or her best functional
level. Medical supplies may include any necessary supplies and equipment
recommended by a physical or occupational therapist, but should be ordered by a
physician. Durable medical equipment (DME) includes, but is not limited to,
prosthetic devices and specialized wheelchairs. Durable medical equipment and
supplies must be provided by a DME supplier that has a surety bond. Necessary
supplies and equipment will be reviewed for medical necessity and follow the
criteria of the R414.12 of the Utah Administrative Code, with the exception of
criteria concerning long term care since long term care services are not covered
under the Contract.

Non-Traditional Medicaid Plan excludes blood pressure monitors, and replacement
of lost, damaged, or stolen durable medical equipment or prosthesis.

 

O. Abortions and Sterilizations

These Covered Services are provided to the extent permitted by Federal and State
law and must meet the documentation requirement of 42 CFR 441, Subparts E and F.
These requirements must be met regardless of whether Medicaid is primary or
secondary payer.

 

   Page 6 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

P. Treatment for Substance Abuse and Dependency

Treatment will cover medical detoxification for alcohol or substance abuse
conditions is a Covered Service. Medical services including hospital services
will be provided for the medical non-psychiatric aspects of the conditions of
alcohol/drug abuse.

 

Q. Organ Transplants

The following transplantations are Covered Services for all Enrollees: kidney,
liver, cornea, bone marrow, stem cell, heart, intestine, lung, pancreas, small
bowel, combination heart/lung, combination intestine/liver, combination
kidney/pancreas, combination liver/kidney, multi visceral, and combination
liver/small bowel unless amended under the provisions of Attachment B, Article
IV (Benefits), Section C, Subsection 2 of this Contract.

Non-Traditional Medicaid Plan is limited to kidney, liver, cornea, bone marrow,
stem cell, heart, and lung transplantations.

 

R. Other Outside Medical Services

The CONTRACTOR, at its discretion and without compromising quality of care, may
choose to provide services in Freestanding Emergency Centers, Surgical Centers
and Birthing Centers.

CO-PAYMENT

Traditional Medicaid: $2.00 co-payment per visit. Limited to one co-payment per
date of service per provider. Annual calendar year maximum is $100.00 per
Enrollee for any combination of physician, podiatry, outpatient hospital,
freestanding emergency centers, and surgical centers. (Co-payment does not apply
to birthing centers.)

Non-Traditional Medicaid: $3.00 co-payment per visit. Limited to one co-payment
per date of service per provider. Counts toward total maximum co-payment and
co-insurance of $500.00 per Enrollee per calendar year.

 

S. Long Term Care

The CONTRACTOR may provide long term care for Enrollees in skilled nursing
facilities requiring such care as a continuum of a medical plan when the plan
includes a prognosis of recovery and discharge within thirty (30) days or less.
When the prognosis of an Enrollee indicates that long term care (over 30 days)
will be required, the CONTRACTOR will notify the DEPARTMENT and the skilled
nursing facility of the prognosis determination and will initiate disenrollment.
Skilled nursing care is to be rendered in a skilled nursing facility which meets
federal regulations of participation.

 

   Page 7 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

T. Services to CHEC Enrollees

 

  1. CHEC Services

The CONTRACTOR will provide to CHEC Enrollees preventive screening services and
other necessary medical care, diagnostic services, treatment, and other measures
necessary to correct or ameliorate defects and physical and mental illnesses and
conditions discovered by the screening services, whether or not such services
are covered under the State Medicaid Plan. The CONTRACTOR is not responsible for
home and community-based services available through Utah’s Home and
Community-Based waiver programs.

The CONTRACTOR will provide the full early and periodic screening, diagnosis,
and treatment services to all eligible children and young adults up to age 21 in
accordance with the periodicity schedule as described in the Utah CHEC Provider
Manual. All children between six months and 72 months must be screened for blood
lead levels.

Non-Traditional Medicaid: CHEC services are not covered. Enrollees who are 19 or
20 years of age receive the adult scope of services.

 

  2. CHEC Policies and Procedures

The CONTRACTOR agrees to have written policies and procedures for conducting
tracking, follow-up, and outreach to ensure compliance with the CHEC periodicity
schedules. These policies and procedures will emphasize outreach and compliance
monitoring for children and young adults, taking into account the multi-lingual,
multi-cultural nature as well as other unique characteristics of the CHEC
Enrollees.

 

U. Family Planning Services

These Covered Services includes disseminating information, counseling, and
treatments relating to family planning services. All services must be provided
by or authorized by a physician, certified nurse midwife, or nurse practitioner.
All services must be provided in concert with Utah law.

Birth control services include information and instructions related to the
following:

 

  1. Birth control pills;

 

  2. Norplant (removal only);

 

  3. Depo Provera;

 

  4. IUDs;

 

  5. Barrier methods including diaphragms, male and female condoms, and cervical
caps;

 

   Page 8 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

  6. Vasectomy or tubal ligations;

 

  7. Nuvaring; and

 

  8. Office calls, examinations or counseling related to contraceptive devices.

Non-Traditional Medicaid: Norplant is not a covered service.

 

V. High-Risk Prenatal Services

 

  1. In General - Ensure Services are Appropriate and Coordinated

The CONTRACTOR must ensure that high risk pregnant Enrollees receive an
appropriate level of quality perinatal care that is coordinated, comprehensive,
preventive, and continuous either by direct service or referral to an
appropriate provider or facility. In the determination of the provider and
facility to which a high risk prenatal Enrollee will be referred, care must be
taken to ensure that the provider and facility both have the appropriate
training, expertise and capability to deliver the care needed by the Enrollee
and her fetus/infant. Although many complications in perinatal health cannot be
anticipated, most can be identified early in pregnancy. Ideally, preconceptional
counseling and planned pregnancy are the best ways to assure successful
pregnancy outcome, but this is often not possible. Provision of routine
preconceptional counseling must be made available to those women who have
conditions identified as impacting pregnancy outcome, i.e., diabetes mellitus,
medications which may result in fetal anomalies or poor pregnancy outcome, or
previous severe anomalous fetus/infant, among others.

 

  2. Risk Assessment

 

  a. General

Enrollees who are pregnant should be risk assessed at their first prenatal
visit, preferably in the first trimester, and later in pregnancy as low,
moderate or high risk for medical and psychosocial conditions which may
contribute to poor birth outcomes. Women found to not be moderate or high risk
should be evaluated for change in risk status throughout their pregnancy.

 

b. Assessment tools

The CONTRACTOR must have a mechanism to assure that prenatal care providers
conduct risk assessments on all pregnant Enrollees on entry into prenatal care
and, as needed, on an ongoing basis to re-assess risk status throughout
pregnancy. Assessment tools used by prenatal care providers should be consistent
with standards of practice and linked to the CONTRACTOR’s care coordination/case
management programs for those Enrollees who have a moderate or high risk status.
All prenatal health care providers should be able to identify the full range of
medical and psychosocial risk factors and either provide appropriate care or
initiate referrals to the appropriate level of care/consultation throughout
pregnancy.

The CONTRACTOR’s healthy pregnancy programs must also include assessment of risk
for all pregnant Enrollees as soon as a pregnancy is identified and as needed,
on an ongoing basis. The CONTRACTOR shall refer to and coordinate care with the
prenatal care providers concerning the treatment plan and risk factors. The
CONTRACTOR’s risk assessments shall be overseen by the CONTRACTOR’s Medical
Director.

 

   Page 9 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

Assessment tools used by prenatal care providers and the CONTRACTOR should
include a means of identifying prenatal risk factors based on medical and
psychosocial conditions that may contribute to poor birth outcomes and that will
assist the CONTRACTOR and prenatal care providers in determining the level and
intensity of care coordination/case management required to ensure the
appropriate level of perinatal care.

The DEPARTMENT recommends “Guidelines for Perinatal Care by American Academy of
Pediatrics, and American College of Obstetricians and Gynecologists” as a
resource for evaluating and classification of risk, the level of care and
consultation recommended based on risk status, and the level of care
coordination required. The DEPARTMENT recommends that Enrollees be identified
with a status of no risk, low risk, moderate risk, or high risk and that at a
minimum, Enrollees who are classified as moderate or high risk should receive
care coordination/case management services.

 

c. Recommended Prenatal Screening

 

  (1) Hepatitis B surface antigen

The DEPARTMENT recommends routine prenatal screening of every woman for
hepatitis B surface antigen (HBsAg) early in prenatal care to identify all those
at high risk for transmitting the virus to their newborns and later in pregnancy
for women who tested negative for HbsAg during early pregnancy but who are at
high risk based on:

 

  (a) evidence of clinical hepatitis during pregnancy;

 

  (b) injection drug use;

 

  (c) occurrence during pregnancy or a history of STDs; or

 

  (d) judgement of the health care provider.

When a woman is found to be HBsAg-positive, the CONTRACTOR will provide HBIG and
HB vaccine at birth. Initial treatments should be given during the first 12
hours of life. The CONTRACTOR will comply with all other requirements as
specified in Utah Law R386-702-9.

 

  (2) Sexually Transmitted Diseases (STDs)

The DEPARTMENT recommends prenatal screening including sexually transmitted
diseases such as gonorrhea, chlamydia, and standard serological testing for
syphilis as required by Utah Law 26-6-20. Testing for STDs should be repeated in
the 3rd trimester for Enrollees at high risk for exposure.

 

  (3) HIV testing

The DEPARTMENT also recommends testing of all pregnant Enrollees for HIV and
testing and treatment at labor and delivery for women who have not received
testing during pregnancy. The CONTRACTOR should encourage providers to develop
policies that are consistent with the American College of Obstetricians and
Gynecologists, including but not limited to:

 

  (a) universal testing with an opt-out approach (testing of all pregnant women
and not just those who appear to be at high risk for HIV;

 

   Page 10 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

  (b) flexibility in the consent process; and

 

  (c) prevention and referral through education during prenatal care.

Prenatal care providers should have a mechanism to document in medical records
when pregnant Enrollees are offered HIV tests and when tests are refused.
Pregnant Enrollees who refuse HIV testing earlier in pregnancy should be offered
HIV testing again later in pregnancy. Pregnant Enrollees who test positive
should receive treatment throughout their pregnancy and labor and delivery to
reduce the risk of HIV transmission to their newborns.

 

3. Prenatal Initiative Program

Prenatal services provided directly or through agreements with appropriate
providers include those services covered under Medicaid’s Prenatal Initiative
Program which includes the following enhanced services for pregnant women:

 

  a. perinatal care coordination

 

  b. prenatal and postnatal home visits

 

  c. group prenatal and postnatal education

 

  d. nutritional assessment and counseling

 

  e. prenatal and postnatal psychosocial counseling

Psychosocial counseling is a service designed to benefit the pregnant client by
helping her cope with the stress that may accompany her pregnancy. Enabling her
to manage this stress improves the likelihood that she will have a healthy
pregnancy. This counseling is intended to be short term and directly related to
the pregnancy. However, pregnant women who are also suffering from a serious
emotional or mental illness should be referred to an appropriate mental health
care provider.

 

W. Services for Children with Special Needs

 

1. In General

In addition to primary care, children with chronic illnesses and disabilities
need specialized care provided by trained experienced professionals. Since early
diagnosis and intervention will prevent costly complications later on, the
specialized care must be provided in a timely manner. The specialized care must
comprehensively address all areas of need to be most effective and must be
coordinated with primary care and other services to be most efficient. The
children’s families must be involved in the planning and delivery of the care
for it to be acceptable and successful.

 

   Page 11 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

2. Services Requiring Timely Access

All children with special health care needs must have timely access to the
following services:

 

  a. Comprehensive evaluation for the condition.

 

  b. Pediatric subspecialty consultation and care appropriate to the condition.

 

  c. Rehabilitative services provided by professionals with pediatric training
in areas such as physical therapy, occupational therapy and speech therapy.

 

  d. Durable medical equipment appropriate for the condition.

 

  e. Care coordination for linkage to early intervention, special education and
family support services and for tracking progress.

In addition, children with the conditions marked by * below must have timely
access to coordinated multispecialty clinics, when Medically Necessary, for
their disorder.

 

   Page 12 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

3. Definition of Children with Special Health Care Needs

The definition of children with special health needs includes, but is not
limited to, the following conditions:

 

  a. Nervous System Defects such as

Spina Bifida*

Sacral Agenesis*

Hydrocephalus

 

  b. Craniofacial Defects such as

Cleft Lip and Palate*

Treacher - Collins Syndrome

 

  c. Complex Skeletal Defects such as

Arthrogryposis*

Osteogenesis Imperfecta*

Phocomelia*

 

  d. Inborn Metabolic Disorders such as

Phenylketonuria*

Galactosemia*

 

  e. Neuromotor Disabilities such as

Cerebral palsy*

Muscular Dystrophy*

Complex Seizure Disorders

 

  f. Congenital Heart Defects

 

  g. Genetic Disorders such as

Chromosome Disorders

Genetic Disorders

 

  h. Chronic Illnesses such as

Cystic Fibrosis

Hemophilia

Rheumatoid Arthritis

Bronchopulmonary Dysplasia

Cancer

Diabetes

Nephritis

Immune Disorders

 

  i. Developmental Disabilities with multiple or global delays in development
such as Down Syndrome or other conditions associated with mental retardation.

 

   Page 13 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

The CONTRACTOR agrees to cover all Medically Necessary services for children
with special health care needs such as the ones listed above. The CONTRACTOR
further agrees to cooperate with the DEPARTMENT’s quality assurance monitoring
for this population by providing requested information.

 

X. Medical and Surgical Services of a Dentist

 

1. Who May Provide Services

Under Utah law, medical and surgical services of a dentist may be provided by
either a physician or a doctor of dental medicine or dental surgery.

 

2. Universe of Covered Services

Medical and surgical services that under Utah law may be provided by a physician
or a doctor of dental medicine or dental surgery, are covered under the
Contract.

 

3. Services Specifically Covered

The CONTRACTOR is responsible for palliative care and pain relief for severe
mouth or tooth pain in an emergency room. If the emergency room physician
determines that it is not an emergency and the client requires services at a
lesser level, the provider should refer the client to a dentist for treatment.
If the dental-related problem is serious enough for the client to be admitted to
the hospital, the CONTRACTOR is responsible for coverage of the inpatient
hospital stay. The CONTRACTOR is responsible for authorized/approved medical
services provided by oral surgeons consistent with injury, accident, or disease
(excluding dental decay and periodontal disease) including, but not limited to,
removal of tumors in the mouth, setting and wiring a fractured jaw. Also covered
are injuries to sound natural teeth and associated bone and tissue resulting
from accidents including services by dentists performed in facilities other than
the emergency room or hospital.

 

4. Dental Services Not Covered

The CONTRACTOR is not responsible for routine dental services such as fillings,
extractions, treatment of abscess or infection, orthodontics, and pain relief
when provided by a dentist in the office or in an outpatient setting such as a
surgical center or scheduled same day surgery in a hospital including the
surgical facilities charges.

 

Y. Diabetes Education

The CONTRACTOR shall provide diabetes self-management education from a Utah
certified or American Diabetes Association recognized program when an Enrollee:

 

1. has recently been diagnosed with diabetes, or

 

   Page 14 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

 

2. is determined by the health care professional to have experienced a
significant change in symptoms, progression of the disease or health condition
that warrants changes in the Enrollee’s self-management plan, or

 

3. is determined by the health care professional to require re-education or
refresher training.

 

Z. HIV Prevention

The CONTRACTOR shall have in place the following:

 

  1. General Program

The CONTRACTOR must have educational methods for promoting HIV prevention to
Enrollees. HIV prevention information, both primary (targeted to uninfected
Enrollees), as well as secondary (targeted to those Enrollees with HIV) should
must be culturally and linguistically appropriate. All Enrollees should be
informed of the availability of both in-plan HIV counseling and testing
services, as well as those available from Utah State-operated programs.

 

  2. Focused Program for Women

Special attention should be paid identifying HIV+ women and engaging them in
routine care in order to promote treatment including, but not limited to,
antiretroviral therapy during pregnancy.

 

   Page 15 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment C

Molina Healthcare of Utah

January 1, 2006

SUMMARY OF CO-PAYMENT AND

CO-INSURANCE REQUIREMENTS

Pregnant women and children under age 18 are exempt from all co-payment and
co-insurance requirements. Services related to family planning are excluded from
all co-payment and co-insurance requirements.

Traditional Medicaid Plan

Inpatient hospital: Each Enrollee must pay a $220.00 co-insurance for
non-emergency inpatient hospital admissions. The maximum co-payment per Enrollee
per calendar year is $220.00 for non-emergency inpatient hospital admissions.

Emergency Department: Each enrollee must pay a $6.00 co-payment for
non-emergency use of the emergency room.

Physician, osteopath, podiatrist, outpatient hospital, freestanding emergency
centers, and surgical centers: Each Enrollee must pay a $3.00 co-payment per
provider per day. The maximum co-payment per Enrollee per calendar year is
$100.00 for any combination of the services provided by the above providers.

Prescription Drugs: Each Enrollee must pay a co-payment of $3.00 per
prescription. The maximum co-payment is $15.00 per Enrollee per month.*

There is no overall out-of-pocket maximum for the above services.

Non-Traditional Medicaid Plan

Inpatient hospital: Each Enrollee must pay a $220.00 co-insurance for each
non-emergency inpatient hospital admissions.

Emergency Department: Each enrollee must pay a $6.00 co-payment for
non-emergency use of the emergency room.

Physician, osteopath, podiatrist, physical therapist, occupational therapist,
chiropractor*, freestanding emergency centers, surgical centers: Each Enrollee
must pay a $3.00 co-payment per provider per day.

Prescription Drugs: Each Enrollee must pay a co-payment of $2.00 per
prescription.*

 

The out-of-pocket maximum for each Enrollee is $500.00 for any combination of
the above co-payments and co-insurance.

 

--------------------------------------------------------------------------------

* Pharmacy services and chiropractic services are not the responsibility of the
CONTRACTOR.

 

   Page 16 of 16    health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Utah’s Quality Assessment and Performance Improvement Plan

(Utah “QAPIP”)

For Contracted Medicaid Health Plans

Attachment D: Program Description

LOGO [g67034img1.jpg]

State of Utah

Department of Health

Division of Health Care Financing

Bureau of Managed Health Care

August 13, 2003

LOGO [g67034img2.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

                         Page

I.

   Utah Quality Assessment and Performance Improvement Plan (UQAPIP), Executive
Summary    3

II.

   Utah Quality Assessment and Performance Improvement Plan (UQAPIP), Program
Description    4      

A.

   Overview    4      

B.

   Purpose    4      

C.

   Objectives    4      

D.

   Quality Assessment and Performance Improvement (QAPI) Strategy    5         
1.    Health Plan Compliance Reviews    5            

a. CMS Reporting

   7            

b. Documentation Requirements and Time Lines

   7            

c. Deeming

   7            

d. Corrective Actions and Sanctions

   8          2.    Internal Surveillance and Tracking (analysis of internal
MMCS and Data Warehouse data)    8          3.    External Quality Reviews
(EQR’s)    8            

a. Mandatory EQR activities include

   8            

b. Optional activities include

   9          4.    Annual Program Evaluation Page    9

III.

   Table of Appendices    10

IV.

   References    11

 

Page 2 of 11



--------------------------------------------------------------------------------

I. Utah Quality Assessment and Performance Improvement Monitoring Plan (QAPIP)
Executive Summary:

The Utah Department of Health (DOH), Division of Health Care Financing (DHCF),
Bureau of Managed Health Care (BMHC) by authority of 42 CFR, Part 438, Subparts
C, D, E, F, H (438.602, 438.608, 438.610), and Subpart I (438.700) has oversight
responsibility of contracted Medicaid health plans to ensure the delivery of
quality health care and compliance with state and federal regulations.

The BMHC oversight methodology consists of activities to collect and analyze
data from on-site reviews, required reports, and other internal and external
data sources. This information is used to determine compliance with state
Medicaid requirements; federal regulations pertaining to managed care entities;
to identify opportunities for improvement and areas of non-compliance. When BMHC
identifies non-compliance and areas where improvement is needed, BMHC makes
recommendations and requires corrective action plans (CAP’s). Health plans are
required to submit CAP’s according to specified timeframes; BMHC reviews what is
submitted and either accepts or requests a revised CAP. Health plans can request
extensions to the required CAP timeframes or appeal the BMHC’s findings. Once
the health plan submits an acceptable action plan, the BMHC provides adequate
opportunity for the plan to implement corrections and improvements. Follow up
activities are conducted thereafter to assess progress toward compliance and
address areas for continuous improvement.

The BMHC uses information from quality monitoring activities to assess the
effectiveness of its monitoring program, implement improvements to its oversight
processes, update health plan compliance requirements and develop work plans for
subsequent years. The BMHC reports to Centers for Medicare and Medicaid Services
(CMS) as required concerning results of quality monitoring activities and
program evaluations.

 

Page 3 of 11



--------------------------------------------------------------------------------

II. Utah Quality Assessment and Performance Improvement Monitoring Plan (QAPIP)
Program Description

A. Overview:

The Utah Department of Health (DOH), Division of Health Care Financing (DHCF),
Bureau of Managed Health Care (BMHC) by authority of 42 CFR, Part 438, Subparts
C, D, E, F, H (438.602, 438.608, 438.610), and Subpart I (438.700) has oversight
responsibility of contracted Medicaid health plans to ensure the delivery of
quality health care and compliance with state and federal regulations.

The UTAH QAPIP encompasses oversight of regulations pertaining to Managed Care
Organizations (MCOs), Prepaid Inpatient Health Plans (PIHPs) and Primary Care
Case Management (PCCM) entities.

B. Purpose:

The purpose of the Utah Quality Assessment and Performance Improvement Plan is
to ensure that the Medicaid health plans provide quality health care to Medicaid
enrollees, to provide a mechanism to ensure continuous improvement in the care
and services provided and assess compliance to state and federal regulations
required for managed care entities.

C. Objectives:

 

  •   To establish a monitoring plan that uses experts outside of the BMHC to
promote interagency cooperation and support other state DOH programs.

 

  •   To establish a monitoring plan which includes deeming provisions, in order
to minimize duplication and redundancy of comparable monitoring content for
organizations that have received accreditation by a nationally recognized
accreditation body.

 

  •   To assess the quality, availability and access to, coordination of, and
appropriateness of care and services provided to Medicaid enrollees (including
those with special health care needs) under MCO, PIHP and PCCM contracts.

 

  •   To assure care and services are provided in a culturally competent manner,
which respects the rights of enrollees, including those with disabilities.

 

  •   To assess compliance through regular monitoring in a way that promotes
collaboration and continuous quality improvement.

 

  •   To ensure adherence to contract requirements, state and federal
regulations applicable to the types of health plans contracted with Medicaid.

 

  •   To assure appropriate adherence to privacy and confidentiality rules in
the provision of care and services.

 

  •   To assure the organizations structure, operations and information systems
support adherence to the Utah QAPIP, program oversight needs and meet federal
and state regulations.

 

  •   To assure that data and documentation necessary for quality oversight is
accurate and complete.

 

Page 4 of 11



--------------------------------------------------------------------------------

D. Quality Assessment and Performance Improvement (QAPI) Strategy:

The BMHC’s methods of oversight of contracted Medicaid health plans involve an
integrated approach using information derived from the following four
activities. These include:

 

  1. Health Plan Compliance Reviews

  2. Internal Surveillance and Tracking (analysis of internal data)

  3. External Quality Review (EQR)

  4. Annual Program Review

1. Health Plan Compliance Reviews

The BMHC conducts periodic reviews of contracted MCOs, PIHPs and PCCMs to
monitor contract compliance and compliance to state and federal regulations
applicable to these types of health plan entities. Reviews are done using the
Utah Quality Assessment and Performance Improvement Plan (QAPIP), which is a
comprehensive set of compliance Standards based on quality improvement, contract
monitoring, and regulatory oversight needs. Most of the compliance Standards in
the QAPIP is applicable to MCO and PIHP health plan entities. Oversight of PCCM
contracts and compliance with state and federal regulations is also accomplished
through the UTAH QAPIP; although, much fewer of the compliance Standards are
applicable to PCCM entities.

The BMHC’s conducts periodic comprehensive quality monitoring reviews (CQMRs)
using the UTAH QAPIP compliance Standards. Frequency of CQMRs is determined by
the level of compliance demonstrated during the on-reviews, internal
surveillance and monitoring (number 2, described below), the amount of
structural or operational changes made following reviews or based on other
oversight needs. For all MCO or PIHP entities CQMR’s will occur at least every
threes years and more frequently when necessary. Annually, follow-up reviews
will be done to assess progress toward recommended improvements and CAPs. The
BMHC may also conduct a focused review of a particular area(s); these are
Follow-up/ Focused Quality Monitoring Review’s (FQMR’s).

CQMRs consist of review of all UTAH QAPIP pertaining to the type of entity being
reviewed and all applicable data sources for each area. The UTAH QAPIP
delineates compliance areas that require detailed program narratives, any
mandatory data sources needed to assess compliance, authority for particular
areas of compliance, applicability of deeming status for entities who have
received national accreditation, and DOH staff resources that may be used to
assess each compliance area. Documentation requirements for annual monitoring
will be tailored to the level of compliance from the most recent CQMR, analysis
from internal surveillance, and other monitoring needed relating to quality,
access to care and appropriateness of care and services, etc.

CQMRs for MCOs or PIHPs will occur “on-site” at the organization’s local
office(s). On-site reviews will consist of reviewing documentation, interviewing
staff and conducting an exit conferencing, which outlines the organization’s
strengths and weaknesses. The BMHC may use on-site review, in-person meetings or
teleconferencing to conduct

 

Page 5 of 11



--------------------------------------------------------------------------------

FQMRs. For PCCMs, an assessment of compliance to applicable regulations may be
conducted less formally (telephone conference following review of applicable
documentation) and therefore not require an on-site review. The BMHC’s Quality
Monitoring Unit staff and other DOH consultants will participate in review
activities. The BMHC uses consultants from the Division of Community and Family
Health Services, the Office of Health Care Statistics and other DHCF staff to
conduct reviews.

Following each review, the BMHC will compile a report addressing the level of
compliance to applicable Utah QAPIP Standards for the type of entity being
reviewed. This report will detail findings, recommendations for improvements and
general comments. Written corrective action plans (CAPs) for any areas of
non-compliance will be required as necessary. The BMHC will conduct follow-up
reviews annually that will assess the plan’s progress toward CAPs, other
recommended improvements and monitoring related to reviews and any reports
required by the contract relating to quality, access to care and appropriateness
of care and services since the last review. Depending on the level of
compliance, BMHC may elect to repeat CQMR as often as necessary or conduct a
partial/focused review annually until the required level of compliance is
achieved. Quarterly progress reports (verbal or written) may be required
depending on the level of non-compliance determined from CQMR or FQMRs.

The BMHC will regularly monitor areas requiring annual oversight (see compliance
Standards for “crosswalk” of annual monitoring areas). Attestation statements
may be permitted to satisfy part(s) of the QAPIP compliance areas after a
sufficient level of performance is demonstrated through CQMR’s. Attestation
statements are permitted only for areas that have not changed or have changed
minimally since the last review. The BMHC will determine if the attestations are
acceptable on a case-by-case basis. These will permit the health plan to not
have to provide full program narratives for areas that have not changed since
the last review or have changed minimally. The BMHC will determine if
attestations are acceptable on a case-by-case basis.

Annually, Medicaid MCOs and PIHPs are required to produce a Work Plan (WP) each
new calendar year detailing all quality assessment and performance improvement
(QAPI) activities; including activities related to recommended improvements from
reviews/CAPs, the organization’s clinical and non clinical performance
improvement projects/studies, specific program activities, projects related to
priority population groups, federal or state requirements, etc. Additionally, on
completion of each calendar year the health plans are required to conduct a
comprehensive program evaluation, called a Work Plan Evaluation (WPE), to
determine the effectiveness of interventions in each area of the WP. The WPE is
expected to be part of the process used to develop the WP for each new year and
update the organizations overall Quality Improvement Program Description (QIPD),
if necessary.

The BMHC on an ongoing basis will provide input on WP, WPE and annually updated
QIPD’s as part of annual monitoring activities or reviews for MCOs and PIHPs.
PCCMs are not required to submit these documents since they are outside the
scope of their regulations; however, may be required to submit other annual
reports related to applicable regulations or compliance areas.

 

Page 6 of 11



--------------------------------------------------------------------------------

a. Center for Medicare and Medicaid Services (CMS) Reporting:

In accordance with 42 CFR, part 438, 438.202, the BMHC will submit to CMS any
required repots relating to BMHC’s UAPIP/quality improvement (QI) strategy,
reports on the implementation and effectiveness of the QAPIP/QI strategy and of
updates whenever substantial changes to the UAPIP/QI strategy are made.
Additionally, CMS may require the BMHC to submit reports of findings from
compliance reviews and EQR’s.

b. Documentation Requirements and Timelines:

Each health plan will be required to submit documentation that specifically
addresses all compliance Standards in the QAPIP prior to a CQMR and FQMR. This
documentation is required to be organized and categorized in accordance with the
sequencing of each domain and Standard within the Utah QAPIP. Process narratives
(a description of the compliance area and how compliance is achieved) are
mandatory for specific areas in which exhibits alone are insufficient to
determine how the plan operates in the given area (see “crosswalk” section of
compliance Standards).

Prior to an audit, the health plan may be required to submit pre-review
documentation as early as 60 days before a CQMR or FQMR. All documentation is
required to be available during the entire time of an on-site review.
Organization’s being reviewed are required to provide suitable, private
workspace; i.e., private conference room with a phone, for the number of staff
participating and make appropriate plan staff available to assist in finding
necessary information during documentation review sessions or for answering
questions. Prior to a CQMR or FQMR an agenda will be developed including time
frames for reviewing documentation, interviews, post interview team consultation
and an exit conference.

Following a CQMR or FQMR the BMHC will complete a compliance report within 60
calendar days of the date of the exit conference. The health plans, if
necessary, will be required to submit a written plan of correction within 45
calendar days of the receipt of the compliance report or submit an appeal of the
BMHC’s findings. If an extension is required the organization may request, in
writing, an extension to the due date for the CAP and the timeframes will be
adjusted as appropriate. The BMHC will provide written approval as to the
acceptance of the CAP within 30 calendar days of BMHC’s receipt of the CAP.
Within 30 calendar days of the receipt of the CAP the BMHC will provide written
approval or request revisions, if not accepted.

c. Deeming:

The BMHC has incorporated deeming provisions in the UTAH QAPIP for areas
applicable to MCOs and PIHPs. Accreditation by a nationally recognized
accreditation agency that is also recognized by the State will be accepted to
fulfill some compliance requirements. Examples of nationally recognized
accreditation agencies include National Committee for Quality Assurance (NCQA),
Joint Commission on Accreditation of Healthcare Organizations (JCAHO) and
Utilization Review and Accreditation Commission (URAC), also known as American
Accreditation HealthCare Commission. The organization must provide written
verification of accreditation in areas where deeming may be applicable. The BMHC
will determine areas applicable for deeming based on comparability and level of
accreditation achieved.

 

Page 7 of 11



--------------------------------------------------------------------------------

d. Corrective Actions and Sanctions:

Corrective actions may be required to be submitted relating to quality
monitoring activities if the BMHC determines the contracted Medicaid
organization has not provided services in accordance with the contract or within
expected professional standards. The BMHC will request in writing that the
health plan correct deficiencies or identified problems through a corrective
action plan (CAP). The contracted Medicaid health plan agrees with all
applicable procedures and time frames set forth in the contract regarding
compliance with CAP’s. However, CAP’s which are the result of non compliance
findings with the Utah QAPIP, following reviews, longer time frames are granted
for submitting initial CAP’s and subsequent requests for revision to CAP’s,
until final acceptance. Additionally, longer time frames may be granted prior to
implementing sanctions. Areas of non compliance related to contract requirements
or the UQAMP, which are deemed more critical or urgent, may be subject to time
frames associated with requests for CAP’s as set forth in the contract. The BMHC
will follow do-process procedures as outlined in the contract with regard to
requests for CAP’s, requests for extensions of CAP’s, allowing opportunity to
appeal findings, considering explanations of disagreement and in issuing hearing
rights.

2. Internal Surveillance and Tracking (analysis of internal MMCS and Data
Warehouse data)

Additionally, as a mechanism of quality oversight the BMHC will monitor and
analyze other available internal data. These include internal MMCS data;
information available through the state’s Data Warehouse or reported encounter
data. When possible and appropriate this information will be integrated into
compliance reviews in order to address areas where further study or improvement
may be needed or when additional information is needed.

3. External Quality Reviews (EQR’s):

The BMHC uses an External Quality Review Organization (EQRO) to conduct an
annual, external assessment of outcomes related to quality, access to and
timeliness of care for services covered in MCO and PIHPs contracts (42 CFR Part
438, Subpart E, 438.320). External review includes mandatory and optional
activities.

Mandatory EQR activities include using information from the following
activities:

 

  1. Validation of performance improvement projects as noted in 438.240(b)(1),
validation of performance measures required by the state in accordance with
438.240(b)(2), and

 

  2. To conduct a review within the previous 3 year period to determine MCO’s or
PIHP’s compliance with standards related to access to care, structure and
operations, and quality measurement [(438.204(g)].

 

Page 8 of 11



--------------------------------------------------------------------------------

Optional activities include using information derived from the previous 12
months from the following activities:

 

  1. Validation of encounter data reported by an MCO or PIHP,

 

  2. Administration or validation of consumer or provider surveys of quality of
care,

 

  3. Calculation of performance measures in addition to those reported by an MCO
or PIHP and validation

 

  4. Conducting performance improvement projects in addition to those conducted
by an MCO or PIHP.

The BMHC assures that EQROs meet the qualifications to perform external quality
reviews (EQRs) as set forth in 42 CFR, Part 438, Subpart E, 438.354 (competence
and independence). The state, its agent or the EQRO may perform the mandatory
and optional EQR-related activities [42 CFR, Part 438, Subpart E, 438.358(a)].

The BMHC will assure that the date collection methods and tools used by the EQRO
are consistent with the Medicaid managed care provisions of the Balanced Budget
Act (BBA) and the compliance requirements outlined in the Utah QAPIP, which were
developed to assess compliance in accordance with the BBA.

The EQRO will submit reports in accordance with requirements in 438.364. The
BMHC will make available upon request information obtained from the technical
report supplied by the EQRO to interested parties, such as participating health
care providers, enrollees and potential enrollees of the MCO or PIHP, recipient
advocacy groups and general public. This information will be supplied in
alternative formats for persons with sensory impairments, when requested.

The EQRO contract may be amended as necessary in order to accommodate review
activities. Study subjects will be determined collaboratively by DHCF, BMHC,
EQRO and health plan staff.

4. Annual Program Evaluation

Annually, the BMHC will develop a Work Plan, which outlines the planned review
activity (CQMR or follow up reviews), EQR activity and activities related to
available systems data (MMCS/DW, grievance/appeals, hearings, exemptions,
reporting, etc.,). At the end of each calendar a Work Plan Evaluation will be
completed. The Work Plan Evaluation will be used to develop the Work Plan for
each new year and schedule monitoring reviews. At least every 3 years the BMHC
will perform a more comprehensive evaluation, which will be used to make program
improvements. The BMHC will submit to CMS any required reports relating to the
states quality improvement program.

 

Page 9 of 11



--------------------------------------------------------------------------------

III. Table of Appendices

 

Tab Heading

 

Content

Utah’s QAPIP   Utah’s Quality Assessment and Performance Improvement Monitoring
Plan (Program Description Document)

Table of

Appendices

 

Listing of all appendices to Attachment G, Utah’s QAPIP

Appendix A

Flow Chart

 

Utah QAPIP Flow Chart

Appendix B   (B1)   Utah’s QAPIP Compliance Standards Crosswalk (DRAFT)
Crosswalk   (B2)   Federal Register

Appendix C

Definitions

  Definitions

Appendix D

Scoring

  Weighting and Scoring (to be developed)

Appendix E

Attestation

  Attestation Template (to be developed)

Appendix F

Data Collection

  Review Data Collection Tools

Appendix G

WP Format

  Work Plan Format (required)

Appendix H

WPE Format

  Work Plan Format (required) Appendix I   (I1)   Example Clinical and
Non-Clinical Areas for Study PI Topics   (I2)   Example Performance Improvement
(PI) Project Description

Appendix J

CM Report

  Example Case Management Report

Appendix K

ACOG Record

  Example Risk Assessment Information: ACOG Antepartum Record© (by permission of
Donna Weber, ACOG Marketing, Inventory and Distribution Manager, July 1, 2003)
Appendix L   Example CHEC Audit Report Appendix M   (M1)   Example Grievance,
Appeal, Action and Notice of Action Requirements   (M2)   Example Grievance
Tracking   (M3)   Flow Charts for Grievances, Appeals, Actions, Notices of
Action, Continuation of Benefits and State Fair Hearing Procedures Appendix N  
Example Newsletter Topic Tracking Grid Appendix O   Priority Matrix Appendix P  
Member Handbook Checklist (DRAFT)

 

Page 10 of 11



--------------------------------------------------------------------------------

IV. References

 

  1. Federal Register, Volume 67, No. 115, Friday, June 14, 2002, 42 CFR, Part
438, Managed Care.

 

  2. Utah Quality Assessment and Performance Improvement Plan (QAPIP)
(Attachment G of contracts).

 

  3. Quality Improvement System for Managed Care (QISMC),
www.cms.hhs.gov/cop/2d.asp

 

  4. Case Management Society of America (CMSA) Standards of Practice, (2003).

 

  5. Aspen Publications, Inc. 1185 Avenue of the Americas, New York, NY 10036
(medical case management, forms, checklists, & guidelines), (1997),
www.aspenpublishers.com

 

  6. United States Department of Human Services, National Standards for
Culturally and Linguistically Appropriate Standards (CLAS),
Http://www.omhrc.gov/omh/programs/2pgprograms/finalreport.pdf

 

  7. Siefker, Garrett, Van Genderen, Weis: Guidelines for Practicing Case
Managers; Fundamentals of Case Management (1998).

 

  8. Powell, Suzanne K., A Practical Guide to Success in Managed Care, Case
Management (2000).

 

  9. Case Management Inc.,10530 Paces Ave. Suite 1511Matthews, NC 28105-2714Tel.
704.847.1195 management@casemanagement.com

 

  10. Melamed, Dennis, Brittin, Alexander, URAC, The HIPAA Handbook: What You
Organization Should Know About The Federal Privacy Standards (2001).

 

  11. Melamed, Dennis, Brittin, Alexander, URAC, The HIPAA Handbook: What You
Organization Should Know About The Federal Electronic Transaction Standards
(2002).

 

  12. Melamed, Dennis, Brittin, Alexander, URAC, The HIPAA Handbook: What You
Organization Should Know About The Federal Security Standards (2002).

 

  13. National Association for Healthcare Quality, Guide to Quality Management,
Eighth Edition (1998).

 

  14. American Accreditation Healthcare Commission/URAC, Health Plan Standards,
Version 3.2 (2003).

 

  15. American Accreditation Healthcare Commission/URAC, Health Network
Standards & Interpretive Guide, version 3.2 (2003).

 

  16. National Committee for Quality Assurance (NCQA), Standards and Guidelines
for the Accreditation of MCOs (2003).

 

  17. National Committee for Quality Assurance (NCQA), Data Collection Tools
(2003).

 

  18. Joint Commission on Accreditation of Healthcare Organizations, 2003-2004
Comprehensive Accreditation Manual for Health Care Networks (2003)

 

  19. The Team Handbook, How to Use Teams to Improve Quality, Peter R. Scholtes,
(1988).

 

  20. United Health Care, The Language of Managed Health Care, the Managed
Health Care Resource (1994).

 

  21. Houghton Mifflin Company, Webster’s II, New College Dictionary, (1995).

 

  22. AMSO.com, American Medical Specialty Organization, Inc. Definition of
Terms, 2003.

 

  23. The Managed Care Group, Managed Care Resources, Inc., MCR Canada, Managed
Care Options, LLC, Managed Care Terms and Definitions,
http://www.managedcaregroup.com/mcrdef.htm (2003).

 

  24. Center for Health Services Research and Policy, The George Washington
University2021 K Street, W, Suite 800Washington, DC 20006,
http://www.gwu.edu/~chsrp .

 

  25. The U.S. Department of Health and Human Services, 200 Independence Avenue,
S. W. Washington, D.C. 20201, http://www.hhs.gov/ContactUs.html.

 

  26. http://www.nlm.nih.gov/, U.S. National Library of Medicine, 8600 Rockville
Pike, Bethesda, MD 20894.

 

  27. http://www.access.gpo.gov/aboutgpo/index., Keepinfg America Informed,
United States Government Printing Office.

 

  28. http://www.chcs.org/contact/contact.html, Center For Health Care
Strategies.

 

Page 11 of 11



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 4 of 15

MEDICAL SERVICES REVENUE AND COST DEFINITIONS FOR TABLE 2

REVENUES (Report all revenues received or receivable at the end-of-period date
on the form)

 

1. Premiums

Report premium payments received or receivable from the DEPARTMENT.

 

2. Delivery Fees

Report the delivery fee received or receivable from the DEPARTMENT.

 

3. Reinsurance

Report the reinsurance payments received or receivable from a reinsurance
carrier other than the DEPARTMENT.

 

4. Stop Loss

Report stop loss payments received or receivable from the DEPARTMENT.

 

5. TPL Collections - Medicare

Report all third party collections received from Medicare.

 

6. TPL Collections - Other

Report all third party collections received other than Medicare collections.
(Report TPL savings because of cost avoidance as a memo amount on line 48).

 

7. Other (specify)

 

8. Other (specify)

For lines seven and eight: Report all other revenue not included in lines one
through six. (There may not be any amount to report; however, this line can be
used to report revenue from total Utah operations that do not fit lines one
through six.)

 

9. TOTAL REVENUES

Total lines one through eight.

NOTE: Duplicate premiums are not considered a cost or revenue as they are
collected by the CONTRACTOR and paid to the DEPARTMENT. Therefore, the payment
to the DEPARTMENT would reduce or offset the revenue recorded when the duplicate
premium was received. However, line 49 has been established for reporting
duplicate premiums as a memo amount.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 5 of 15

MEDICAL COSTS: Report all costs accrued as of the ending date on the form. In
the first data column (column 3), report all costs for Utah operations per the
general ledger. In the 15 Medicaid data columns (columns 4 through 18), report
only costs for Medicaid Enrollees.

 

10. Inpatient Hospital Services

Costs incurred in providing inpatient hospital services to Enrollees confined to
a hospital.

 

11. Outpatient Hospital Services

Costs incurred in providing outpatient hospital services to Enrollees, not
including services provided in the emergency department.

 

12. Emergency Department Services

Costs incurred in providing outpatient hospital emergency room services to
Enrollees.

 

13. Primary Care Physician Services (Including EPSDT Services, Prenatal Care,
and Family Planning Services)

All costs incurred for Enrollees as a result of providing primary care
physician, osteopath, physician assistant, nurse practitioner, and nurse midwife
services, including payroll expenses, any capitation and/or contract payments,
fee-for-service payments, fringe benefits, travel and office supplies.

 

14. Specialty Care Physician Services (Including EPSDT Services, Prenatal Care,
and Family Planning Services)

All costs incurred as a result of providing specialty care physician, osteopath,
physician assistant, nurse practitioner, and nurse midwife services to
Enrollees, including payroll expenses, any capitation and/or contract payments,
fee-for-service payments, fringe benefits, travel and office supplies.

 

15. Adult Screening Services

Expenses associated with providing screening services to Enrollees.

 

16. Vision Care - Optometric Services

Included are payroll costs, any capitation and/or contract payments, and
fee-for-service payments for services and procedures performed by an optometrist
and other non-payroll expenses directly related to providing optometric services
for Enrollees.

 

17. Vision Care - Optical Services

Included are payroll costs, any capitation and/or contract payments and
fee-for-service payments for services and procedures performed by an optician
and other supportive staff, cost of eyeglass frames and lenses and other
non-payroll expenses directly related to providing optical services for
Enrollees.

 

18. Laboratory (Pathology) Services

Costs incurred as a result of providing pathological tests or services to
Enrollees including payroll expenses, any capitation and/or contract payments,
fee-for-service payments and other expenses directly related to in-house
laboratory services. Excluded are costs associated with a hospital visit.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 6 of 15

 

19. Radiology Services

Cost incurred in providing x-ray services to Enrollees, including x-ray payroll
expenses, any capitation and/or contract payments, fee-for-service payments, and
occupancy overhead costs. Excluded are costs associated with a hospital visit.

 

20. Physical and Occupational Therapy

Included are payroll costs, any capitation and/or contract payments,
fee-for-service costs, and other non-payroll expenditures directly related to
providing physical and occupational therapy services.

 

21. Speech and Hearing Services

Payroll costs, any capitation and/or contract payments, fee-for-service
payments, and non-payroll costs directly related to providing speech and hearing
services for Enrollees.

 

22. Podiatry Services

Salary expenses or outside claims, capitation and/or contract payments,
fee-for-service payments, and non-payroll costs directly related to providing
services rendered by a podiatrist to Enrollees.

 

23. End Stage Renal Disease (ESRD) Services - Dialysis

Costs incurred in providing renal dialysis (ESRD) services to Enrollees.

 

24. Home Health Services

Included are payroll costs, any capitation and/or contract payments,
fee-for-service payments, and other non-payroll expenses directly related to
providing home health services for Enrollees.

 

25. Hospice Services

Expenses related to hospice care for Enrollees including home care, general
inpatient care for Enrollees suffering terminal illness and inpatient respite
care for caregivers of Enrollees suffering terminal illness.

 

26. Private Duty Nursing

Expenses associated with private duty nursing for Enrollees.

 

27. Medical Supplies and Medical Equipment

This cost center contains fee-for-service cost for outside acquisition of
medical requisites, special appliances as prescribed by the CONTRACTOR to
Enrollees.

 

28. Abortions

Medical and hospital costs incurred in providing abortions for Enrollees.

 

29. Sterilizations

Medical and hospital costs incurred in providing sterilizations for Enrollees.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 7 of 15

 

30. Detoxification

Medical and hospital costs incurred in providing treatment for substance abuse
and dependency (detoxification) for Enrollees.

 

31. Organ Transplants

Medical and hospital costs incurred in providing transplants for Enrollees.

 

32. Other Outside Medical Services

The costs for specialized testing and outpatient surgical centers for Enrollees
ordered by the CONTRACTOR.

 

33. Long Term Care

Costs incurred in providing long-term care for Enrollees required under
Attachment C.

 

34. Transportation Services

Costs incurred in providing ambulance (ground and air) services for Enrollees.

 

35. Accrued Costs

Costs Incurred for services rendered to Enrollees but not yet billed.

36/37    Other

Report costs not otherwise reported.

 

38. TOTAL MEDICAL COSTS

Total lines10 through 37.

ADMINISTRATIVE COSTS

Report payroll costs, any capitation and/or contract payments, non-payroll costs
and occupancy overhead costs for accounting services, claims processing
services, health plan services, data processing services, purchasing, personnel,
Medicaid marketing and regional administration.

Report the administration cost under four categories—advertising, home office
indirect cost allocation, utilization and all other administrative costs. If
there are no advertising costs or indirect home office cost allocations, report
a zero amount in the applicable lines.

 

39. Administration - Advertising

 

40. Home Office Indirect Cost Allocations

 

41. Utilization

Payroll cost and any capitation and/or contract payments for utilization staff
and other non-payroll costs directly associated with controlling and monitoring
outside physician referral and hospital admission and discharges of Enrollees.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 8 of 15

 

42. Administration - Other

 

43. TOTAL ADMINISTRATIVE COSTS

Total lines 39 through 42.

 

44. TOTAL COSTS (Medical and Administrative)

Total lines 38 and 43.

 

45. NET INCOME (Gain or Loss)

Line 9 minus line 44.

 

46. ENROLLEE MONTHS

Total Enrollee months for period of time being reported.

 

47. MEDICAL COSTS PER ENROLLEE MONTH

Line 38 divided by line 46.

 

48. ADMINISTRATIVE COSTS PER ENROLLEE MONTH

Line 43 divided by line 46.

 

49. TOTAL COSTS PER ENROLLEE MONTH

Line 44 divided by line 46.

OTHER DATA

 

50. TPL Savings - Cost Avoidance

 

51. Duplicate Premiums

Include all premiums received for Enrollees from all sources other than
Medicaid.

 

52. Number of Deliveries

Total number of Enrollee deliveries when the delivery occurred at 24 weeks or
later.

 

53. Family Planning Services

Include costs associated with family planning services as defined in Attachment
C (Covered Services, Section V, Family Planning Services).

 

54. Reinsurance Premiums Received

Include the reinsurance premiums received or receivable that are not counted as
revenue.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Healthy U

Page 9 of 15

 

55. Reinsurance Premiums Paid

Include reinsurance premiums paid to a reinsurance carrier other than the
DEPARTMENT.

 

56. Administrative Revenue Retained by the CONTRACTOR

Include the administrative revenue retained by the CONTRACTOR from the
reinsurance premiums received or receivable.

 

      health plan/hu 10/17/2005



--------------------------------------------------------------------------------

Attachment E

Page 11 of 15

MEDICAL SERVICES UTILIZATION DEFINITIONS FOR TABLE 3

MEDICAL SERVICES

 

1. Hospital Services - General Days

Record total number of inpatient hospital days associated with inpatient medical
care.

 

2. Hospital Services - Discharges

Record total number of inpatient hospital discharges.

 

3. Hospital Services - Outpatient Visits

Record total number of outpatient visits.

 

4. Emergency Department Visits

Record total number of emergency room visits.

 

5. Primary Care Physician Services

Number of services and procedures defined by CPT-4 codes provided by primary
care physicians or licensed physician extenders or assistants under direct
supervision of a physician inclusive of all services except radiology,
laboratory and injections/ immunizations which should be reported in their
appropriate section. The reporting of data under this category includes both
outpatient and inpatient services.

 

6. Specialty Care Physician Services

Number of ser services and procedures defined by CPT-4 codes provided by
specialty care physicians or licensed physician extenders or assistants under
direct supervision of a physician inclusive of all services except radiology,
laboratory and injections/ immunizations which should be reported in their
appropriate section. The reporting of data under this category includes both
outpatient and inpatient services.

 

7. Adult Screening Services

Number of adult screenings performed.

 

8. Vision Care - Optometric Services

Number of optometric services and procedures performed by an optometrist.



--------------------------------------------------------------------------------

Attachment E

Page 12 of 15

 

9. Vision Care - Optical Services

Number of eye glasses and contact lenses dispensed.

 

10. Laboratory (Pathology) Procedures

Number of procedures defined by CPT-4 Codes under the Pathology and Laboratory
section. Excluded are services performed in conjunction with a hospital
outpatient or emergency department visit.

 

11. Radiology Procedures

Number of procedures defined by CPT-4 Codes under the Radiology section.
Excluded are services performed in conjunction with a hospital outpatient or
emergency department visit.

 

12. Physical and Occupational Therapy Services

Physical therapy refers to physical and occupational therapy services and
procedures performed by a physician or physical therapist.

 

13. Speech and Hearing Services

Number of services and procedures.

 

14. Podiatry Services

Number of services and procedures.

 

15. End Stage Renal Disease (ESRD) Services - Dialysis

Number of ESRD procedures provided upon referral.

 

16. Home Health Services

Number of home health visits, such as skilled nursing, home health aide, and
personal care aide visits.

 

17. Hospice Days

Number of days hospice care is provided, including respite care.

 

18. Private Duty Nursing Services

Hours of skilled care delivered.



--------------------------------------------------------------------------------

Attachment E

Page 13 of 15

 

19. Medical Supplies and Medical Equipment

Durable medical equipment such as wheelchairs, hearing aids, etc., and
nondurable supplies such as oxygen etc.

 

20. Abortion Procedures

Number of procedures performed.

 

21. Sterilization Procedures

Number of procedures performed.

 

22. Detoxification Days

Days of inpatient detoxification.

 

23. Organ Transplants

Number of transplants.

 

24. Other Outside Medical Services

Specialized testing and outpatient surgical services ordered by IHC.

 

25. Long Term Care Facility Days

Total days associated with long-term care.

 

26. Transportation Trips

Number of ambulance trips.

 

27. Other (specify)



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

MOLINA

Attachment F: Payment Methodology

This Contract is classified as non-risk. Under a non-risk contract, the
DEPARTMENT’s total payments to Molina for medical services provided under this
Contract net of third party payments may not exceed the Payment Limit. The
Payment Limit is the total amount Medicaid would have paid for the same services
on a fee-for-service (FFS) basis net of third party payments. In calculating
payments to determine the amount the DEPARTMENT would have paid on each claim,
the DEPARTMENT will use its reimbursement schedule for each claim and subtract
(1) any third party payment reported on each claim and (2) any co-payment and
co-insurance for which the Enrollee is responsible.

Molina may reimburse individual providers at rates different from the Medicaid
fee schedule. However, the DEPARTMENT’s aggregate payments to Molina for medical
services provided to its Enrollees must not exceed what Medicaid would have paid
in aggregate for the same services on a FFS basis.

Based on direction from the Centers for Medicare and Medicaid Services (CMS),
the 9% add-on amount that the DEPARTMENT reimburses Molina will not be included
when determining the total payments the DEPARTMENT paid Molina when ascertaining
compliance with the Payment Limit for a non-risk contract. The 9% add-on
includes administration, case management services, profit earned, etc., and any
incentive payments (CHEC screenings and immunizations). The 9% add-on that the
DEPARTMENT reimburses Molina for administration, case management services, and
profit will be included when calculating the savings sharing payments. If CMS
requires in writing that this method of calculating the Payment Limit be
revised, this Contract will be amended in accordance with, and only to the
extent necessary to comply with, the specific requirements of CMS.

For Molina clients enrolled in Molina’s Medicare product, Molina will reimburse
its providers at no less than the Medicare fee schedule.

 

A. Molina Cost Plus 9% Payment Provisions Based on Molina’s Encounter Records

 

  1. Molina will submit encounter records including any associated encounter
refunds from providers or from the Office of Recovery Services to the DEPARTMENT
following the Electronic Data Interchange (EDI) standards defined in the
Encounter Records 837 Institutional Companion Guide and Encounter Records 837
Professional Companion Guide. Molina will not submit any encounter record in the
same month in which the service to which the encounter record relates was
provided. In the event Molina inadvertently does so, the DEPARTMENT will not pay
for any encounter record in the same month in which the service was provided.

 

  2. The DEPARTMENT will process Molina’s encounter records and reimburse Molina
for encounter records that pass the Medicaid Managed Care System

 

   Page 1 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

(MMCS) encounter records edits within 30 calendar days after the DEPARTMENT has
received the encounter records. However, it is the intent of the DEPARTMENT to
pay Molina within 15 calendar days after the DEPARTMENT has received the
encounter records. The DEPARTMENT will reimburse Molina the amount Molina paid
its providers as reflected in each encounter record’s “paid amount” field, net
of third party payments and net of any co-payment or co-insurance for which the
Enrollee is responsible, for those encounters that pass the MMCS edits. In
addition, the DEPARTMENT will pay to Molina an additional amount equal to 9% of
the total amount of paid encounter records, net of third party payments. The 9%
does not apply to the Medicaid payment on encounters for Molina’s Medicaid
enrollees who are also enrolled in Molina’s Medicare plan.

 

  3. The 9% add-on fee is based on the reasonable expenses of managed care plans
organizations for all administrative functions, case management services, profit
earned, etc. necessary to operate as an efficient and effective Medicaid managed
care plan and including federal managed care requirements as described in 42 CFR
Part 438-Managed Care. The DEPARTMENT will verify Molina’s costs incurred for
administration, case management services, profit earned, etc. using the
quarterly reports submitted by Molina as defined in Section F., Quarterly Report
of Costs Incurred for Administration, Case Management Services, Etc., of this
Attachment F.

 

  4. Rejected encounter records that are corrected and resubmitted and that
clear the MMCS edits will be paid to Molina in the next regular payment cycle.

 

B. Determination of the Amount the DEPARTMENT Would have Paid under FFS (Payment
Limit)

 

  1. Determination of Covered Encounters

All encounter records not rejected in the process under Section A. above will go
through a final cleansing by running said encounters through the DEPARTMENT’s
fee-for-service pricing process. Encounters for which the DEPARTMENT paid the
CONTRACTOR under Section A. but that are not covered encounters based on the
criteria in B.2. will be credited back to the DEPARTMENT and excluded from the
Payment Limit calculation.

The DEPARTMENT will provide documentary support for its calculation to Molina
and afford Molina a reasonable opportunity to review and comment.

 

  2. Covered Services Criteria

For purposes of this Attachment F, a covered encounter record is an encounter
record that is covered under this Contract, is not rejected by the rejection
edits in the DEPARTMENT’s Encounter Records Companion Guides and:

 

  a. the procedure codes are either covered by Medicaid as indicated on
Medicaid’s Reference File, or

 

   Page 2 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

 

  b. the Enrollee who received the service was a CHEC eligible, or

 

  c. the DEPARTMENT approved the payment for services described in Attachment B
(Special Provisions), under Article VI (Authorization of Services and Notices of
Action), A.2. (Process for the CONTRACTOR to Request Payment Authorization of
Services); or

 

  d. the services provided are in lieu of services covered in the Utah Medicaid
State Plan because they are cost-effective and of equal or higher quality.

 

  3. Determination of Payments Subject to the Payment Limit

For purposes of determining whether the DEPARTMENT paid Molina more or less than
the Payment Limit, the total amount the DEPARTMENT paid Molina is the total
amount as determined in Section A. (net of third party payments and enrollee
co-payments and co-insurance) excluding the 9% add-on fee that includes
administration, case management services, profit earned, etc.

 

  4. Determination of Payment Limit

The DEPARTMENT will determine the Payment Limit by pricing covered encounter
records, net of third party payments and Enrollee co-payments and co-insurance.

For services that do not have a reimbursement amount in the DEPARTMENT’s
Reference File or the Reference File indicates that the service is manually
priced, the amount the CONTRACTOR paid its provider will be the amount used in
determining the Payment Limit.

The DEPARTMENT will provide documentary support for its calculation to Molina
and afford Molina a reasonable opportunity to review and comment.

 

  5. Payment Limit Reconciliation

The DEPARTMENT will begin a final reconciliation within 60 days following the
conclusion of State Fiscal Year (SFY) 2007 to determine compliance with the
Payment Limit. The DEPARTMENT will compare the total amount in B.3. with the
total amount in B.4. If the amount in B.3. is greater than the amount in B.4.,
the DEPARTMENT will recoup the difference from Molina so that all payments to
Molina equal the Payment Limit. In addition, Molina would not qualify for the
Savings Sharing described in Article C. below. If the amount in B.3. is less
than the amount in B.4., Molina may qualify for the Savings Sharing Provision.

 

   Page 3 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

 

C. Savings Sharing Provision for FY2007

For State fiscal year 2007, the DEPARTMENT will calculate the amount due to
Molina, if any, under this Savings Sharing Provision, utilizing only a
fee-for-service methodology. The calculations and comparisons described below
will be computed separately for urban and rural Enrollees.

 

  1. Determination of Payments Subject to Savings Sharing

For purposes of determining the amount due to Molina, if any, under this Savings
Sharing Provision, the total amount the DEPARTMENT paid Molina is the total
amount as determined in Section A. (net of third party payments and net of
Enrollee co-payments and co-insurance) including the 9% add-on fee.

 

  2. Determination of the Amount the DEPARTMENT Would have Paid Under
Fee-For-Service

For purposes of determining the amount due to Molina, if any, under this Savings
Sharing Provision, the total amount the DEPARTMENT would have paid Molina under
fee-for-service is the total amount as determined in B.4. (the Payment Limit)
plus a 2% administration fee applied to that Payment Limit amount.

 

  3. Savings Sharing Reconciliation

The DEPARTMENT will compare the total amounts in C.1 and C.2 for each of the
urban population and the rural population. Such comparisons of the two
populations will be separate and independent of each other. If the amount in C.1
for urban members is less than the amount in C.2 for urban members, the
DEPARTMENT will pay Molina as an incentive payment fifty percent (50%) of the
difference. Likewise, if the amount in C.1 for rural members is less than the
amount in C.2 for rural members, the DEPARTMENT will pay Molina as an incentive
payment fifty percent (50%) of the difference.

 

D. CHEC Screening Incentive Clause

 

  1. CHEC Screening Goal

Molina will ensure that Medicaid children have access to appropriate well-child
visits. Molina will follow the Utah EPSDT (CHEC) guidelines for the periodicity
schedule for well-child protocol. The Centers for Medicare and Medicaid Services
(CMS), mandates that all states have 80% of all children screened. The
DEPARTMENT and Molina will work toward that goal.

 

   Page 4 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

 

  2. Calculation of CHEC Incentive Payment

The DEPARTMENT will calculate Molina’s annual participation rate based on
information supplied by Molina under the CMS-416 EPSDT (CHEC) reporting
requirements. Based on the CMS-416 data, Molina’s well-child participation rate
was 61% for Federal Fiscal Year (FFY) 2005 (October 1, 2004 through
September 30, 2005). The incentive payment for the Contract year ending June 30,
2006 will be based on Molina’s FFY 2006 (October 1, 2005 through September 30,
2006) CMS-416 participation rate. The DEPARTMENT will pay Molina $10,000 if a
rate of 80% or higher is attained during FFY 2006.

The participation rate will be calculated no later than April 15, 2007; Molina
will be notified of the incentive payment, if applicable, no later than
April 30, 2007.

 

  3. MOLINA’s Use of Incentive Payment

The CONTRACTOR agrees to use this incentive payment to reward Molina’s employees
responsible for improving the EPSDT (CHEC) participation rate.

 

E. Immunization Incentive Clause

The CONTRACTOR will ensure that Enrollees have access to recommended
immunizations. Molina will follow the Advisory Committee on Immunization
Practices’ recommendations for immunizations for children.

 

  1. Immunizations for two-year-olds

The National Immunization Survey reported that in 2004 Utah had a statewide
immunization level of 71.3% for two-year-olds. Molina’s 2004 HEDIS rate was
72.2% for the Combination 1 immunization measure for two-year olds. Based on
Molina’s 2004 HEDIS result for the Combination 1 immunization measure, the
DEPARTMENT will pay Molina $300 for each full percentage point above 72.2%.

The CONTRACTOR agrees to use this incentive payment to reward Molina’s employees
responsible for improving the HEDIS immunization rate for two-year- olds.

 

  2. Immunizations for adolescents

The DEPARTMENT realizes it is important that adolescents are vaccinated
according to the schedule recommended by the Advisory Committee on Immunization
Practices and other professional groups. Molina’s 2004 HEDIS rate was 27.3% for
the Combination 1 immunization measure for adolescents. Based on Molina’s 2005
HEDIS measure for adolescent immunizations, the DEPARTMENT will pay Molina $300
for each full percentage point above 27.3% up to 77.3%.

 

   Page 5 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

The CONTRACTOR agrees to use this incentive payment to reward Molina’s employees
responsible for improving the HEDIS immunization rate for adolescents.

 

  3. Immunizations for adults

The DEPARTMENT will provide an incentive to Molina using an influenza measure
developed by the DEPARTMENT and the Office of Health Care Statistics. The
measurement is the percentage of Enrollees age 50 and older who receive an
influenza immunization during the previous year’s flu season (September 1 of the
previous year through May 31 of the measurement year). The baseline year is
September 1, 2002 through August 31, 2003. Based on Molina’s percentage for the
flu season ending in 2006, the DEPARTMENT will pay Molina $300 for each full
percentage point above Molina’s percentage in the baseline year up to 50
percentage points above the baseline year.

The CONTRACTOR agrees to use this incentive payment to reward Molina’s employees
responsible for improving the influenza immunization rate for adults.

 

F. Quarterly Report of Costs Incurred for Administration, Case Management
Services, etc.

 

  1. On a quarterly basis, the DEPARTMENT is required to report costs incurred
for administration, case management services, etc., from non-risk managed care
contracts with Federal Financial Participation (FFP). This reporting is required
30 days after the quarters ending March 31, June 30, September 30, and
December 31. In order to meet this requirement, Molina must submit the cost data
to the DEPARTMENT by the 25th of each month following each quarter’s end.

 

  2. The CONTRACTOR will report to the DEPARTMENT its costs incurred for
administration, case management services, profit earned, etc. in an Excel
spreadsheet. Molina will develop a cost reporting plan that documents methods
used for reporting including direct assignment and/or allocation process. The
purpose of the plan methods is to facilitate any reviews that the DEPARTMENT
conducts.

The CONTRACTOR will itemize its costs incurred into at least the following cost
categories:

 

  a. Family Planning including Skilled Medical Professionals

 

  b. Claims Processing

 

  c. Provider Enrollment & Credentialing/Re-credentialing

 

  d. Prior Authorization

 

   Page 6 of 7   



--------------------------------------------------------------------------------

Attachment F

Molina Healthcare of Utah

July 1, 2006

 

  e. Case Management Services/Care Coordination

 

  f. Disease Management Programs

 

  g. Perinatal Care Programs

 

  h. Educational Newsletters and other Outreach

 

  i. HEDIS Reporting

 

  j. Audit of HEDIS Performance Measures

 

  k. Encounter Data Submitted to the DEPARTMENT

 

  l. Grievance and Appeals Processes

 

  m. Work related to the DEPARTMENT’s External Quality Review Organization

 

  n. Quality-related (Quality Improvement Programs, Quality Committees,
Performance Improvement Projects)

 

  o. Health Needs Assessments

 

  p. Profit from Operations Before Taxes

 

  q. Taxes from Operations

 

  r. Skilled Professional Medical Personnel (physicians, registered nurses,
MSWs, LCSWs, pharmacists)

 

  s. Other General Administrative Costs

 

  •   Support Services (Accounting Services, Payroll Processing Services,
Outside Services-Other, Outside Services-Translation, Software Hardware
Expenses, Equipment Lease/Rental, Non-specified Payroll)

 

  •   Oral Interpretation  

 

  •   Business Development (Marketing Costs)  

 

  •   Fees/Taxes (Regulatory Fees, Board Fees, Bank Service Charges,
Taxes/Personal Prop-unsecured, Licenses)  

 

  •   Educational Expenses (Periodical Subscriptions, Membership Dues,
Continuing Ed/User Training, Conferences/Seminars)  

 

  •   Travel Expenses (Hotels & Lodging, Meals & Entertainment)  

 

  •   HR (Employment-recruitment, Employment Relations, Employment Functions)  

 

  •   Office Expenses (Common Area Maintenance, Rent, Telephone, Electric,
Security, Repair & Maint-Office Equip, Copier Expenses, Office Supplies,
Printing Supplies, Postage, Miscellaneous, Other Admin Expenses,
Depreciation-admin)  

 

G. Other Payment-Related References

Attachment A, Article III, #4, #5, and #6 - (unauthorized changes to contract)

Attachment B, Article XI - Other Requirements (Fraud & Abuse)

Article XII - Payments (Third Party Liability)

Article XIII - Records and Reporting Requirements (Accuracy of Data)

Article XIV - Compliance/Monitoring (Right to Audit)

Article XV - Termination of Contract

 

   Page 7 of 7   